                                          Case 18-12365-CSS                                    Doc 22                Filed 11/01/18                         Page 1 of 82
 Fill in this information to identify the case:

 Debtor name            Links of London, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF DELAWARE

 Case number (if known)              18-12365 (CSS)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        4,687,669.32

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        4,687,669.32


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        4,548,716.94


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           4,548,716.94




 Official Form 206Sum                                                Summary of Assets and Liabilities for Non-Individuals                                                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                   Case 18-12365-CSS                     Doc 22      Filed 11/01/18            Page 2 of 82
 Fill in this information to identify the case:

 Debtor name           Links of London, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         18-12365 (CSS)
                                                                                                                                         Check if this is an
                                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

           No. Go to Part 2.
           Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                     Current value of
                                                                                                                                         debtor's interest
 2.          Cash on hand                                                                                                                              $2,336.80



 3.          Checking, savings, money market, or financial brokerage accounts (Identify all)
             Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                              number


             3.1.     Bank of America Merrill Lynch                         Checking                          7288                                  $236,387.92



 4.          Other cash equivalents (Identify all)


             4.1.     See Global Notes                                                                                                                 Unknown



 5.          Total of Part 1.
                                                                                                                                                $238,724.72
             Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:            Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

           No. Go to Part 3.
           Yes Fill in the information below.

 7.          Deposits, including security deposits and utility deposits
             Description, including name of holder of deposit


             7.1.     See Global Notes                                                                                                                         $0.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                   Case 18-12365-CSS                     Doc 22       Filed 11/01/18           Page 3 of 82

 Debtor             Links of London, Inc.                                                      Case number (If known) 18-12365 (CSS)
                    Name




 8.          Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
             Description, including name of holder of prepayment


             8.1.     None                                                                                                                        $0.00



 9.          Total of Part 2.
                                                                                                                                             $0.00
             Add lines 7 through 8. Copy the total to line 81.

 Part 3:            Accounts receivable
10. Does the debtor have any accounts receivable?

           No. Go to Part 4.
           Yes Fill in the information below.

 11.         Accounts receivable

             11a. 90 days old or less:                     17,759,338.65     -                      17,747,353.64 = ....                  $11,985.01
                                              face amount                        doubtful or uncollectible accounts




 12.         Total of Part 3.
                                                                                                                                       $11,985.01
             Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:            Investments
13. Does the debtor own any investments?

           No. Go to Part 5.
           Yes Fill in the information below.

                                                                                                        Valuation method used   Current value of
                                                                                                        for current value       debtor's interest

 14.         Mutual funds or publicly traded stocks not included in Part 1
             Name of fund or stock:


             14.1.     N/A                                                                              N/A                                       $0.00



 15.         Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
             partnership, or joint venture
             Name of entity:                                               % of ownership


             15.1.     N/A                                                                      %                                                 $0.00



 16.         Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
             Describe:


             16.1.     N/A                                                                                                                        $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                   Case 18-12365-CSS                      Doc 22     Filed 11/01/18        Page 4 of 82

 Debtor          Links of London, Inc.                                                        Case number (If known) 18-12365 (CSS)
                 Name


 17.         Total of Part 4.
                                                                                                                                            $0.00
             Add lines 14 through 16. Copy the total to line 83.

 Part 5:         Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

           No. Go to Part 6.
           Yes Fill in the information below.

             General description                     Date of the last         Net book value of      Valuation method used    Current value of
                                                     physical inventory       debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 19.         Raw materials
             N/A                                                                            $0.00                                                $0.00



 20.         Work in progress
             N/A                                                                            $0.00                                                $0.00



 21.         Finished goods, including goods held for resale
             See attached                            7/27/2018                         Unknown       N/A                              $3,074,109.00



 22.         Other inventory or supplies
             N/A                                                                            $0.00                                                $0.00



 23.         Total of Part 5.
                                                                                                                                 $3,074,109.00
             Add lines 19 through 22. Copy the total to line 84.

 24.         Is any of the property listed in Part 5 perishable?
                 No
                 Yes

 25.         Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
                No
                Yes. Book value                  $8,500 Valuation method        Unknown            Current Value                      $8,500

 26.         Has any of the property listed in Part 5 been appraised by a professional within the last year?
                No
                Yes

 Part 6:         Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

           No. Go to Part 7.
           Yes Fill in the information below.

             General description                                              Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 28.         Crops-either planted or harvested
             N/A                                                                            $0.00                                                $0.00



 29.         Farm animals Examples: Livestock, poultry, farm-raised fish
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                   Case 18-12365-CSS                       Doc 22       Filed 11/01/18         Page 5 of 82

 Debtor          Links of London, Inc.                                                           Case number (If known) 18-12365 (CSS)
                 Name

             N/A                                                                               $0.00                                                $0.00



 30.         Farm machinery and equipment (Other than titled motor vehicles)
             N/A                                                                               $0.00                                                $0.00



 31.         Farm and fishing supplies, chemicals, and feed
             N/A                                                                               $0.00                                                $0.00



 32.         Other farming and fishing-related property not already listed in Part 6
             N/A                                                                               $0.00                                                $0.00



 33.         Total of Part 6.
                                                                                                                                               $0.00
             Add lines 28 through 32. Copy the total to line 85.

 34.         Is the debtor a member of an agricultural cooperative?
                  No
                  Yes. Is any of the debtor's property stored at the cooperative?
                           No
                           Yes

 35.         Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
                 No
                 Yes. Book value                                     Valuation method                         Current Value

 36.         Is a depreciation schedule available for any of the property listed in Part 6?
                  No
                  Yes

 37.         Has any of the property listed in Part 6 been appraised by a professional within the last year?
                No
                Yes

 Part 7:         Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

           No. Go to Part 8.
           Yes Fill in the information below.

             General description                                                 Net book value of      Valuation method used    Current value of
                                                                                 debtor's interest      for current value        debtor's interest
                                                                                 (Where available)

 39.         Office furniture
             See attached Schedule A, Question 50 and
             Global Notes                                                                 Unknown                                        See attached



 40.         Office fixtures
             See Global Notes                                                             Unknown                                             Unknown



 41.         Office equipment, including all computer equipment and
             communication systems equipment and software
             See attached and Global Notes                                               $75,521.99     N/A                                 $75,521.99
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                   Case 18-12365-CSS                     Doc 22      Filed 11/01/18          Page 6 of 82

 Debtor          Links of London, Inc.                                                         Case number (If known) 18-12365 (CSS)
                 Name




 42.         Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
             books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
             collections; other collections, memorabilia, or collectibles
             42.1. N/A                                                                       $0.00                                                $0.00



 43.         Total of Part 7.                                                                                                            $75,521.99
             Add lines 39 through 42. Copy the total to line 86.

 44.         Is a depreciation schedule available for any of the property listed in Part 7?
                  No
                  Yes

 45.         Has any of the property listed in Part 7 been appraised by a professional within the last year?
                 No
                 Yes

 Part 8:         Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

           No. Go to Part 9.
           Yes Fill in the information below.

             General description                                              Net book value of        Valuation method used   Current value of
             Include year, make, model, and identification numbers            debtor's interest        for current value       debtor's interest
             (i.e., VIN, HIN, or N-number)                                    (Where available)

 47.         Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

             47.1.    N/A                                                                    $0.00                                                $0.00



 48.         Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
             floating homes, personal watercraft, and fishing vessels
             48.1. N/A                                                                 $0.00                                                      $0.00



 49.         Aircraft and accessories

             49.1.    N/A                                                                    $0.00                                                $0.00



 50.         Other machinery, fixtures, and equipment (excluding farm
             machinery and equipment)
             See attached                                                          $1,287,328.60       N/A                             $1,287,328.60



 51.         Total of Part 8.
                                                                                                                                  $1,287,328.60
             Add lines 47 through 50. Copy the total to line 87.

 52.         Is a depreciation schedule available for any of the property listed in Part 8?
                  No
                  Yes

 53.         Has any of the property listed in Part 8 been appraised by a professional within the last year?
                 No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                   Case 18-12365-CSS                     Doc 22      Filed 11/01/18          Page 7 of 82

 Debtor          Links of London, Inc.                                                        Case number (If known) 18-12365 (CSS)
                 Name


                 Yes

 Part 9:         Real property
54. Does the debtor own or lease any real property?

           No. Go to Part 10.
           Yes Fill in the information below.

 55.         Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

             Description and location of                  Nature and          Net book value of         Valuation method used   Current value of
             property                                     extent of           debtor's interest         for current value       debtor's interest
             Include street address or other              debtor's interest   (Where available)
             description such as Assessor                 in property
             Parcel Number (APN), and type
             of property (for example,
             acreage, factory, warehouse,
             apartment or office building, if
             available.
             55.1. Lease space - See
                     Attached

                     Stellae Warehouse,
                     50 Marcus Drive,
                     Melville, NY 11747                                                     $0.00                                                   $0.00



 56.         Total of Part 9.
                                                                                                                                                $0.00
             Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
             Copy the total to line 88.

 57.         Is a depreciation schedule available for any of the property listed in Part 9?
                  No
                  Yes

 58.         Has any of the property listed in Part 9 been appraised by a professional within the last year?
                 No
                 Yes

 Part 10:        Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

           No. Go to Part 11.
           Yes Fill in the information below.

             General description                                              Net book value of         Valuation method used    Current value of
                                                                              debtor's interest         for current value        debtor's interest
                                                                              (Where available)

 60.         Patents, copyrights, trademarks, and trade secrets
             N/A                                                                       Unknown                                               Unknown



 61.         Internet domain names and websites
             N/A                                                                       Unknown                                               Unknown



 62.         Licenses, franchises, and royalties
             N/A                                                                       Unknown                                               Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                   Case 18-12365-CSS                     Doc 22           Filed 11/01/18        Page 8 of 82

 Debtor         Links of London, Inc.                                                           Case number (If known) 18-12365 (CSS)
                Name

 63.        Customer lists, mailing lists, or other compilations
            See Global Notes                                                               Unknown                                                Unknown



 64.        Other intangibles, or intellectual property
            N/A                                                                            Unknown                                                Unknown



 65.        Goodwill
            Unknown                                                                        Unknown                                                Unknown



 66.        Total of Part 10.
                                                                                                                                                     $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
                 No
                 Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
                 No
                 Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

         No. Go to Part 12.
         Yes Fill in the information below.

                                                                                                                                      Current value of
                                                                                                                                      debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
                                                                                    0.00 -                                   0.00 =
            None                                                      Total face amount       doubtful or uncollectible amount                          $0.00



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

            N/A                                                                                   Tax year                                              $0.00



 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

            N/A                                                                                                                                         $0.00
            Nature of claim
            Amount requested                                             $0.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                   Case 18-12365-CSS                     Doc 22      Filed 11/01/18       Page 9 of 82

 Debtor         Links of London, Inc.                                                        Case number (If known) 18-12365 (CSS)
                Name




 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

           N/A                                                                                                                                  $0.00
           Nature of claim
           Amount requested                                              $0.00



 76.       Trusts, equitable or future interests in property

           N/A                                                                                                                                  $0.00



 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           N/A                                                                                                                                  $0.00



 78.       Total of Part 11.
                                                                                                                                             $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
                 No
                 Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                     Case 18-12365-CSS                             Doc 22             Filed 11/01/18                 Page 10 of 82

 Debtor          Links of London, Inc.                                                                              Case number (If known) 18-12365 (CSS)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                              Current value of                     Current value of real
                                                                                                    personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $238,724.72

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                         $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                    $11,985.01

 83. Investments. Copy line 17, Part 4.                                                                                     $0.00

 84. Inventory. Copy line 23, Part 5.                                                                          $3,074,109.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                              $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                         $75,521.99

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                 $1,287,328.60

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                          $0.00

 90. All other assets. Copy line 78, Part 11.                                                   +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                        $4,687,669.32             + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $4,687,669.32




Official Form 206A/B                                              Schedule A/B Assets - Real and Personal Property                                                            page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
            Case 18-12365-CSS       Doc 22   Filed 11/01/18   Page 11 of 82



MT760 Guarantee / Standby Letter of Credit

To    Institution BARCUS33XXXX
      Barclays Bank PLC
      Letter Of Credit Dept/Dawn Townsend
      745 Seventh Ave
      New York, NY 10019
      10166
      Priority N


:27: Sequence of Total
1/2
:20: Transaction Reference Number
UKT1200001428
:23: Further Identification
ISSUE
:30: Date
180608
:40C: Applicable Rules
OTHR/UCP
:77C: Details of Guarantee


FOLLOWING FROM
    BARCLAYS BANK PLC
    TRADE OPERATIONS
    ONE SNOWHILL
    SNOW HILL QUEENSWAY BIRMINGHAM, B4 6GN:
    TELEPHONE 00 44 1452 765043
    FAX 00 44 1452 766795

AT THE REQUEST OF
     LINKS OF LONDON INC
     369 LEXINGTON AVENUE, 6TH FLOOR
     NEW YORK, NY 10017

AND UNDER OUR RISK AND RESPONSIBILITY PLEASE ADD YOUR CONFIRMATION
TO OUR STANDBY LETTER OF CREDIT
          Case 18-12365-CSS   Doc 22       Filed 11/01/18   Page 12 of 82




QUOTE

DATE OF ISSUE: 8 JUNE 2018

IRREVOCABLE DOCUMENTARY CREDIT NO.: UKT1200001428

APPLICANT:
     LINKS OF LONDON INC
     369 LEXINGTON AVENUE, 6TH FLOOR
     NEW YORK, NY 10017
     UNITED STATES

BENEFICIARY:
    A/R RETAIL LLC
    C/O RELATED URBAN MANAGEMENT COMPANY
    60 COLUMBUS CIRCLE, 18TH FLOOR
    NEW YORK, NY 10023
    UNITED STATES

AMOUNT:
    106,800.00
    ONE HUNDRED AND SIX THOUSAND EIGHT HUNDRED UNITED STATES
    DOLLARS ONLY

DATE AND PLACE OF EXPIRY:
     13 FEBRUARY 2019 AT 5 :00PM AT THE OFFICE OF BARCLAYS BANK PLC
     NEW YORK BRANCH (THE ‘CONFIRMING BANK’)
     745 SEVENTH AVENUE
     NEW YORK, NY 10019
     ATTENTION: LETTERS OF CREDIT DEPARTMENT



GENTLEMEN:

BARCLAYS BANK PLC
TRADE OPERATIONS
ONE SNOWHILL, SNOW HILL
QUEENSWAY, BIRMINGHAM B4 6GN, UK

HEREBY ESTABLISH IN YOUR FAVOR OUR IRREVOCABLE STANDBY LETTER OF
CREDIT NO. UKT1200001428 FOR THE ACCOUNT OF LINKS OF LONDON INC FOR
AMOUNT OR AMOUNTS NOT TO EXCEED IN THE AGGREGATE USD 106,800.00


                              Restricted – External

                                       2
         Case 18-12365-CSS   Doc 22       Filed 11/01/18   Page 13 of 82



(UNITED STATES DOLLARS ONE HUNDRED AND SIX THOUSAND EIGHT
HUNDRED) AVAILABLE BY YOUR DRAFT(S) DRAWN AT SIGHT ON

     BARCLAYS BANK PLC
     NEW YORK BRANCH (THE ‘CONFIRMING BANK’)
     AT 745 SEVENTH AVENUE
     NEW YORK, NY 10019
     ATTENTION: LETTERS OF CREDIT DEPARTMENT

EFFECTIVE IMMEDIATELY AND EXPIRING AT THE COUNTERS OF

     BARCLAYS BANK PLC
     NEW YORK BRANCH (THE ‘CONFIRMING BANK’)
     745 SEVENTH AVENUE
     NEW YORK, NY 10019
     ATTENTION: LETTERS OF CREDIT DEPARTMENT

AT 5PM ON THE EXPIRY DATE.

FUNDS UNDER THIS LETTER OF CREDIT ARE AVAILABLE AGAINST YOUR
DRAFT(S) HEREIN ABOVE SET FORTH MARKED DRAWN UNDER

     BARCLAYS BANK PLC, TRADE OPERATIONS
     ONE SNOWHILL
     SNOW HILL QUEENSWAY, BIRMINGHAM B4 6GN
     UK

STANDBY LETTER OF CREDIT NO. UKT1200001428 AND ACCOMPANIED BY THE
FOLLOWING:

BENEFICIARY’S DATED STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED
OFFICIAL, READING AS FOLLOWS: ‘THE AMOUNT OF THIS DRAWING USD ....
UNDER BARCLAYS BANK PLC LETTER OF CREDIT NO. UKT1200001428
REPRESENTS FUNDS DUE TO US UNDER THE LEASE AGREEMENT, INCLUDING
ANY AMENDMENT AND RESTATEMENTS THERETO, BETWEEN BENEFICIARY, AS
LANDLORD AND LINKS OF LONDON INC, AS TENANT.

FULL AND PARTIAL DRAWINGS ARE PERMITTED, WITH THE AMOUNT
AVAILABLE HEREUNDER REDUCING BY THE AMOUNT OF EACH DRAWING
HONORED BY US.

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED, WITHOUT AMENDMENT, FOR ONE YEAR FROM
THE EXPIRATION DATE HEREOF, OR ANY FUTURE EXPIRATION DATE, BUT IN NO
EVENT EXTENDED BEYOND OCTOBER 31 2025, UNLESS AT LEAST SIXTY (60) DAYS

                             Restricted – External

                                      3
         Case 18-12365-CSS   Doc 22       Filed 11/01/18   Page 14 of 82



PRIOR TO THE THEN CURRENT EXPIRATION DATE, WE SHALL NOTIFY YOU VIA
THE CONFIRMING BANK IN WRITING AT THE ABOVE STATED ADDRESS, OR THE
TRANSFEREE, AS APPLICABLE, BY REGISTERED MAIL, RETURN RECEIPT
REQUESTED OR OVERNIGHT COURIER TO THE ABOVE ADDRESS THAT WE ELECT
NOT TO EXTEND THIS LETTER OF CREDIT BEYOND THE CURRENT EXPIRATION
DATE. UPON RECEIPT BY YOU OF SUCH NOTICE YOU MAY DRAW HEREUNDER
BY MEANS OF YOUR SIGHT DRAFT DRAWN ON THE CONFIRMING BANK AND
ACCOMPANIED BY YOUR STATEMENT PURPORTEDLY SIGNED BY AN
AUTHORIZED OFFICIAL READING AS FOLLOWS:

‘THE AMOUNT OF THIS DRAWING USD .... UNDER BARCLAYS BANK PLC LETTER
OF CREDIT NO. UKT1200001428 REPRESENTS FUNDS DUE US AS WE HAVE
RECEIVED NOTICE FROM BARCLAYS BANK PLC OF THEIR DECISION NOT TO
AUTOMATICALLY EXTEND LETTER OF CREDIT NO. UKT1200001428 AND THE
UNDERLYING OBLIGATION REMAINS OUTSTANDING’.

THIS LETTER OF CREDIT IS TRANSFERABLE IN WHOLE, BUT NOT IN PART, AT THE
CONFIRMING BANK’S OFFICE UPON THEIR RECEIPT OF YOUR REQUEST FOR
TRANSFER, COMPLETED AND SIGNED, IN THE FORM OF THE ATTACHED REQUEST
FOR TRANSFER OF A LETTER OF CREDIT HERETO ALONG WITH THE ORIGINAL
LETTER OF CREDIT AND ALL AMENDMENT(S), IF ANY. TRANSFER FEE IS FOR THE
ACCOUNT OF THE APPLICANT.

THIS LETTER OF CREDIT IS NOT ASSIGNABLE

THIS LETTER OF CREDIT IS RESTRICTED TO BARCLAYS BANK PLC, NEW YORK
BRANCH (THE ‘CONFIRMING BANK’) AND IS TRANSFERABLE ONLY AT THEIR
OFFICE AT 745 SEVENTH AVENUE, NEW YORK, NY 10019 ATTENTION: LETTERS OF
CREDIT DEPARTMENT. PLEASE BE ADVISED THAT THE CONFIRMING BANK WILL
NOT MAKE ANY PAYMENT UNDER THIS LETTER OF CREDIT, 1) TO ANY ENTITY
OR PERSON WHO IS SUBJECT TO SANCTIONS ISSUED BY THE U.S. DEPARTMENT
OF COMMERCE, OR TO WHOM PAYMENT IS PROHIBITED BY THE FOREIGN ASSET
CONTROL REGULATIONS OF THE U.S. DEPARTMENT OF TREASURY, OR 2) WHICH
OTHERWISE IS IN CONTRAVENTION OF APPLICABLE U.S. LAWS AND
REGULATIONS.

THE ORIGINAL LETTER OF CREDIT AND THE ORIGINAL OF ANY SUBSEQUENT
AMENDMENTS MUST ACCOMPANY DRAFT AND DOCUMENTS WHEN PRESENTED
FOR PAYMENT.

WE HEREBY ENGAGE WITH YOU THAT ALL DRAFTS DRAWN UNDER AND IN
COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS IRREVOCABLE
STANDBY LETTER OF CREDIT WILL BE DULY HONORED UPON DELIVERY OF
DOCUMENTS AS SPECIFIED HEREIN IF PRESENTED AT THE COUNTERS OF
BARCLAYS BANK PLC, NEW YORK BRANCH (THE ‘CONFIRMING BANK’) AT THEIR

                             Restricted – External

                                      4
         Case 18-12365-CSS   Doc 22       Filed 11/01/18   Page 15 of 82



OFFICE AT 745 SEVENTH AVENUE, NEW YORK, NY 10019 ATTENTION: LETTERS OF
CREDIT DEPARTMENT ON OR BEFORE THE EXPIRY DATE
INDICATED HEREIN.

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN THIS LETTER OF
CREDIT IS SUBJECT TO UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS (2007 REVISION) INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NO 600 (UCP600). TO THE EXTENT THAT IT IS NOT INCONSISTENT
WITH UCP600, THIS LETTER OF CREDIT IS SUBJECT TO THE LAWS OF THE STATE
OF NEW YORK.

COMMUNICATIONS WITH RESPECT TO THIS LETTER OF CREDIT SHALL BE IN
WRITING AND SHALL BE ADDRESSED TO BARCLAYS BANK PLC, NEW YORK
BRANCH (THE ‘CONFIRMING BANK’) AT THEIR OFFICE AT 745 SEVENTH AVENUE,
NEW YORK, NY 10019 ATTENTION: LETTERS OF CREDIT DEPARTMENT
SPECIFICALLY REFERRING TO THE NUMBER OF THIS LETTER OF CREDIT.

IF YOU REQUIRE ANY ASSISTANCE OR HAVE ANY QUESTIONS REGARDING THIS
TRANSACTION, PLEASE CALL TELEPHONE NUMBER 212 320 7534 (FAX 212 412
5011).

THE CONFIRMING BANK WILL NOT MAKE ANY PAYMENT UNDER THIS STANDBY
LETTER OF CREDIT TO ANY PERSON WHO IS LISTED ON A UNITED NATIONS,
EUROPEAN UNION OR UNITED STATES OF AMERICA SANCTIONS LIST, NOR TO
ANY PERSON WITH WHOM THE CONFIRMING BANK IS PROHIBITED FROM
ENGAGING IN TRANSACTIONS UNDER APPLICABLE UNITED STATES FEDERAL OR
STATE ANTI-BOYCOTT, ANTI-TERRORISM OR ANTI-MONEY LAUNDERING LAWS.


                                   YOURS FAITHFULLY

                                   TRADE OPERATIONS

                                   BARCLAYS BANK PLC




                             Restricted – External

                                      5
           Case 18-12365-CSS     Doc 22        Filed 11/01/18   Page 16 of 82



:27: Sequence of Total
2/2
:20: Transaction Reference Number UKT1200001428
:23: Further Identification
ISSUE
:30: Date
180608
:40C: Applicable Rules
OTHR/UCP
:77C: Details of Guarantee


INSTRUCTIONS FOR TRANSFER REQUEST

   1. LETTER OF TRANSFER REQUEST FORM MUST BE IN THE NAME OF THE
      BENEFICIARY.

   2. SIGNATURES OF INDIVIDUAL(S) SIGNING ON BEHALF OF THE BENEFICIARY
      MUST BE VERIFIED BY THEIR BANKERS. (BANK STAMP MUST BE AFFIXED)

   3. ORIGINAL LETTER OF CREDIT MUST ACCOMPANY THE TRANSFER
      REQUEST FORM.

   4. BENEFICIARY’S CERTIFIED OR BANK CASHIER’S CHECK ONLY
      ACCEPTABLE MADE OUT TO THE ORDER OF BARCLAYS BANK PLC
      COVERING OUR COMMISSION OF 0.25 PERCENT OF THE TRANSFERRED
      AMOUNT, MINIMUM USD600.00, MAXIMUM USD2,000.00 MUST ACCOMPANY
      THE LETTER OF TRANSFER REQUEST.

   5. PLEASE ENSURE ALL INFORMATION IS COMPLETED




                                  Restricted – External

                                           6
            Case 18-12365-CSS   Doc 22       Filed 11/01/18   Page 17 of 82



REQUEST FOR TRANSFER OF LETTER OF CREDIT

TO:   BARCLAYS BANK PLC, NEW YORK
      745 7TH AVENUE
      NEW YORK, NY 10019
      ATTENTION: LETTERS OF CREDIT DEPARTMENT

      RE:    BARCLAYS BANK PLC, NEW YORK IRREVOCABLE TRANSFERABLE
             LETTER OF CREDIT NO. UKT1200001428

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY
IRREVOCABLY TRANSFER TO:

            (NAME OF TRANSFEREE)

            (ADDRESS)

ALL RIGHTS (IN THEIR ENTIRETY) OF THE UNDERSIGNED BENEFICIARY TO DRAW
UNDER THE ABOVE LETTER OF CREDIT.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN THE
LETTER OF CREDIT ARE TRANSFERRED TO THE TRANSFEREE, AND THE
TRANSFEREE SHALL HAVE THE SOLE RIGHTS AS BENEFICIARY THEREOF,
INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS, WHETHER
INCREASES OR EXTENSIONS OR OTHER AMENDMENTS AND WHETHER NOW
EXISTING OR HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED
DIRECTLY TO THE TRANSFEREE WITHOUT NECESSITY OF ANY CONSENT OF OR
NOTICE OF THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF THE LETTER OF CREDIT IS RETURNED HEREWITH, AND WE
ASK YOU TO ISSUE A NEW STANDBY LETTER OF CREDIT, AND FORWARD IT
DIRECTLY TO THE TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER,
AT WHICH TIME (AND NOT BEFORE) THIS TRANSFER WILL BECOME EFFECTIVE.

IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED AND DELIVERED
THIS TRANSFER AS OF THE ...DAY OF ..., 20..

WE UNDERSTAND THAT PURSUANT TO U.S.LAW, YOU ARE PROHIBITED FROM
ISSUING, TRANSFERRING, ACCEPTING OR PAYING LETTERS OF CREDIT TO ANY
PARTY OR ENTITY IDENTIFIED BY THE OFFICE OF FOREIGN ASSETS CONTROL,
U.S. DEPARTMENT OF TREASURY, OR SUBJECT TO THE DENIAL OF EXPORT
PRIVILEGES BY THE U.S DEPARTMENT OF COMMERCE.

                                      BY:
                                      NAME:

                                Restricted – External

                                         7
          Case 18-12365-CSS   Doc 22       Filed 11/01/18   Page 18 of 82



                                    SIGNATURE VERIFICATION
                                    TITLE:
                                    (NAME OF BANK AND BANK STAMP
                                    AFFIXED)
                                    BY:
                                    NAME:
                                    TITLE:

UNQUOTE

WE HEREBY AUTHORIZE YOU TO DEBIT OUR ACCOUNT VALUE TWO BUSINESS
DAYS (A BUSINESS DAY BEING ANY DAY OTHER THAN A SATURDAY OR
SUNDAY ON WHICH BANK’S ARE OPEN FOR BUSINESS IN LONDON AND NEW
YORK) AFTER THE DATE OF YOUR VALID SWIFT CLAIM IN REGARDS TO THIS
LETTER OF CREDIT.

WE CONFIRM WE HAVE TAKEN THE CREDIT RISK ON OUR BALANCE SHEET,
APPROPRIATE SECURITY, SANCTION IS IN PLACE AND WE HAVE COMPLIED WITH
THE BANKS KNOW YOUR CUSTOMER POLICY. IN CONSIDERATION OF YOU
ADDING YOUR CONFIRMATION WE HEREBY AUTHORISE YOU TO DEBIT OUR
ACCOUNT VALUE 2 BUSINESS DAYS AFTER THE DATE OF YOUR VALID SWIFT
CLAIM.

PLEASE FORWARD THE STANDBY LETTER OF CREDIT DIRECT TO THE
BENEFICIARY

                      A/R RETAIL LLC
                      C/O RELATED URBAN MANAGEMENT COMPANY
                      60 COLUMBUS CIRCLE, 18TH FLOOR
                      NEW YORK, NY 10023 USA
                      ATTENTION: TARA M HERRERA
                      TEL 212-801-1162




                              Restricted – External

                                       8
            Case 18-12365-CSS       Doc 22   Filed 11/01/18   Page 19 of 82



MT760 Guarantee / Standby Letter of Credit


To    Institution BARCUS33XXXX
      Barclays Bank PLC
      Letter Of Credit Dept/Dawn Townsend
      745 Seventh Ave
      New York, NY 10019
      10166
      Priority N


:27: Sequence of Total
1/2
:20: Transaction Reference Number
UKT1200001427
:23: Further Identification
ISSUE
:30: Date
180608
:40C: Applicable Rules
OTHR/UCP
:77C: Details of Guarantee


FOLLOWING FROM
    BARCLAYS BANK PLC
    TRADE OPERATIONS
    ONE SNOWHILL
    SNOW HILL QUEENSWAY BIRMINGHAM, B4 6GN

      TELEPHONE 00 44 1452 765043
      FAX 00 44 1452 766795

AT THE REQUEST OF
     LINKS OF LONDON INC
     369 LEXINGTON AVENUE, 6TH FLOOR
     NEW YORK, NY 10017

AND UNDER OUR RISK AND RESPONSIBILITY

PLEASE ADD YOUR CONFIRMATION TO OUR STANDBY LETTER OF CREDIT
          Case 18-12365-CSS   Doc 22       Filed 11/01/18   Page 20 of 82



QUOTE

DATE OF ISSUE: 8 JUNE 2018

IRREVOCABLE DOCUMENTARY CREDIT NO.: UKT1200001427

APPLICANT:
     LINKS OF LONDON INC
     369 LEXINGTON AVENUE, 6TH FLOOR
     NEW YORK, NY 10017
     UNITED STATES

BENEFICIARY:
    MADISON TOWER ASSOCIATES LIMITED PARTNERSHIP
    PART TOWER GROUP
    535 MADISON AVENUE
    NEW YORK 10022
    UNITED STATES

AMOUNT:
    USD 325,000.00
    (THREE HUNDRED AND TWENTY FIVE THOUSAND US DOLLAR)

DATE AND PLACE OF EXPIRY:
     8 JUNE 2019 AT 5:00PM AT THE OFFICE OF
     BARCLAYS BANK PLC
     NEW YORK BRANCH (THE ‘‘CONFIRMING BANK’’)
     745 SEVENTH AVENUE
     NEW YORK, NY 10019
     ATTENTION: LETTERS OF CREDIT DEPARTMENT


ATTN CHAIRMAN AND GENERAL COUNSEL


OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO UKT1200001427


GENTLEMEN:

BARCLAYS BANK PLC, TRADE OPERATIONS, ONE SNOWHILL, SNOW HILL
QUEENSWAY, BIRMINGHAM B4 6GN, UK HEREBY ESTABLISH OUR IRREVOCABLE
STANDBY LETTER OF CREDIT NO. UKT1200001427 (‘‘LETTER OF CREDIT’’) IN
YOUR FAVOUR AS BENEFICIARY FOR THE ACCOUNT OF LINKS OF LONDON INC,
(‘‘APPLICANT’’) FOR A SUM UP TO BUT NOT EXCEEDING USD 325,000.00 (UNITED

                              Restricted - External

                                       2
         Case 18-12365-CSS   Doc 22       Filed 11/01/18   Page 21 of 82



STATES DOLLARS THREE HUNDRED AND TWENTY FIVE THOUSAND) IN
REPLACEMENT OF IRREVOCABLE LETTER OF CREDIT NO. SDCMTN560775 ISSUED
ON 6 DECEMBER 2011 BY

     HSBC BANK USA N.A.
     2 HANSON PLACE
     BROOKLYN, NY 11217
     USA

WHICH SHOULD BE RETURNED TO THEM FOR CANCELLATION.

FUNDS HEREUNDER ARE AVAILABLE BY YOUR DRAFT(S) DRAWN AT SIGHT ON

     BARCLAYS BANK PLC
     NEW YORK BRANCH (THE ‘‘CONFIRMING BANK’’) AT
     745 SEVENTH AVENUE, NEW YORK, NY 10019
     ATTENTION: LETTERS OF CREDIT DEPARTMENT

ACCOMPANIED BY YOUR STATEMENT, OF WHICH THE SIGNATURE THEREON HAS
BEEN DULY AUTHENTICATED BY YOUR BANKERS, READING AS FOLLOWS:

‘‘THE AMOUNT OF THIS DRAWING REPRESENTS FUNDS DUE TO US BECAUSE A
DEFAULT EXISTS PURSUANT TO THE TERMS OF A CERTAIN LEASE AGREEMENT
DATED AS OF FEBRUARY 15, 2000 BETWEEN MADISON TOWER ASSOCIATES
LIMITED PARTNERSHIP, AS LANDLORD, AND LINKS OF LONDON INC AS TENANT’’

DRAFTS TO BEAR THE CLAUSE ‘‘DRAWN UNDER

     BARCLAYS BANK PLC, TRADE OPERATIONS
     ONE SNOWHILL, SNOW HILL QUEENSWAY, BIRMINGHAM B4 6GN
     UK (ISSUING BANK)
     LETTER OF CREDIT NO. UKT1200001427’’

FULL AND PARTIAL DRAWINGS ARE PERMITTED, WITH THE AMOUNT
AVAILABLE HEREUNDER REDUCING BY THE AMOUNT OF EACH DRAWING
HONORED BY US.

WE HEREBY AGREE WITH THE ABOVE NAMED BENEFICIARY THAT ALL DRAFTS
DRAWN UNDER AND IN COMPLIANCE WITH THE TERMS OF THIS LETTER OF
CREDIT SHALL MEET WITH DUE HONOR UPON PRESENTATION AND DELIVERY OF
DOCUMENTS AS SPECIFIED AT THE CONFIRMING BANK’S OFFICES AT

     BARCLAYS BANK PLC
     NEW YORK BRANCH
     745 7TH AVENUE

                             Restricted - External

                                      3
         Case 18-12365-CSS   Doc 22       Filed 11/01/18   Page 22 of 82



     NEW YORK, NY 10019
     ATTENTION: LETTERS OF CREDIT DEPARTMENT

ON OR BEFORE THE ABOVE EXPIRY DATE, OR ANY AUTOMATIC EXTENDED DATE
AS PROVIDED FOR HEREIN.

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED, WITHOUT AMENDMENT, FOR ONE YEAR FROM
THE EXPIRATION DATE HEREOF, OR ANY FUTURE EXPIRATION DATE, BUT IN NO
EVENT EXTENDED BEYOND APRIL 30, 2021 UNLESS AT LEAST SIXTY (60) DAYS
PRIOR TO THE THEN CURRENT EXPIRATION DATE, WE SHALL NOTIFY YOU VIA
THE CONFIRMING BANK IN WRITING AT THE ABOVE STATED ADDRESS, OR THE
TRANSFEREE, AS APPLICABLE, BY REGISTERED MAIL, RETURN RECEIPT
REQUESTED OR OVERNIGHT COURIER TO THE ABOVE ADDRESS THAT WE ELECT
NOT TO EXTEND THIS LETTER OF CREDIT BEYOND THE CURRENT EXPIRATION
DATE. UPON RECEIPT BY YOU OF SUCH NOTICE YOU MAY DRAW HEREUNDER BY
MEANS OF YOUR SIGHT DRAFT DRAWN ON THE CONFIRMING BANK AND
ACCOMPANIED BY YOUR SIGNED STATEMENT AS DESCRIBED ABOVE.

WITH THE EXCEPTION OF A DRAWING REDUCING THE BALANCE OF THIS LETTER
OF CREDIT TO ZERO, OR ITS SURRENDER FOR CANCELLATION, THE ORIGINAL
LETTER OF CREDIT IS TO BE RETURNED BY US TO THE BENEFICIARY OR
TRANSFEREE, AS THE CASE MAY BE, AFTER EACH DRAWING

THIS LETTER OF CREDIT IS TRANSFERABLE IN WHOLE, BUT NOT IN PART, AT THE
CONFIRMING BANK’S OFFICE UPON THEIR RECEIPT OF YOUR REQUEST FOR
TRANSFER, COMPLETED AND SIGNED, IN THE FORM OF THE ATTACHED REQUEST
FOR TRANSFER OF A LETTER OF CREDIT HERETO ALONG WITH THE ORIGINAL
LETTER OF CREDIT AND ALL AMENDMENT(S), IF ANY. TRANSFER FEE IS FOR THE
ACCOUNT OF THE APPLICANT.

THIS LETTER OF CREDIT IS NOT ASSIGNABLE.

THIS LETTER OF CREDIT IS RESTRICTED TO BARCLAYS BANK PLC, NEW YORK
BRANCH (THE ‘‘CONFIRMING BANK’’) AND IS TRANSFERABLE ONLY AT THEIR
OFFICE AT

     745 SEVENTH AVENUE
     NEW YORK, NY 10019
     ATTENTION: LETTERS OF CREDIT DEPARTMENT.




                             Restricted - External

                                      4
         Case 18-12365-CSS    Doc 22       Filed 11/01/18   Page 23 of 82



PLEASE BE ADVISED THAT THE CONFIRMING BANK WILL NOT EFFECT ANY
TRANSFER OR MAKE ANY PAYMENT UNDER THIS LETTER OF CREDIT

     1) TO ANY ENTITY OR PERSON WHO IS SUBJECT TO SANCTIONS ISSUED BY
        THE U.S. DEPARTMENT OF COMMERCE, OR TO WHOM PAYMENT IS
        PROHIBITED BY THE FOREIGN ASSET CONTROL REGULATION OF THE
        U.S. DEPARTMENT OF TREASURY,OR

     2) WHICH OTHERWISE IS IN CONTRAVENTION OF U.S. LAWS AND
        REGULATIONS.

IN THE EVENT THIS LETTER OF CREDIT IS TRANSFERRED, THE DRAFT(S) MUST BE
ISSUED BY THE TRANSFEREE .

WE HEREBY ISSUE THIS STANDBY LETTER OF CREDIT IN YOUR FAVOUR. EXCEPT
SO FAR AS OTHERWISE EXPRESSLY STATED, THIS CREDIT IS SUBJECT TO THE
UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (2007
REVISION) INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 600
(UCP600). TO THE EXTENT THAT IT IS NOT INCONSISTENT WITH UCP600, THIS
LETTER OF CREDIT IS SUBJECT TO THE LAWS OF THE STATE OF NEW YORK.

                             YOURS FAITHFULLY

                             TRADE OPERATIONS
                             BARCLAYS BANK PLC.




                              Restricted - External

                                       5
            Case 18-12365-CSS       Doc 22       Filed 11/01/18   Page 24 of 82



INSTRUCTIONS FOR TRANSFER REQUEST

   1. LETTER OF TRANSFER REQUEST FORM MUST BE IN THE NAME OF THE
      BENEFICIARY.

   2. SIGNATURES OF INDIVIDUAL(S) SIGNING ON BEHALF OF THE BENEFICIARY
      MUST BE VERIFIED BY THEIR BANKERS. (BANK STAMP MUST BE AFFIXED)

   3. ORIGINAL LETTER OF CREDIT MUST ACCOMPANY THE TRANSFER
      REQUEST FORM.

   4. BENEFICIARY’S CERTIFIED OR BANK CASHIER’S CHECK ONLY

:27: Sequence of Total
2/2
:20: Transaction Reference Number
UKT1200001427
:23: Further Identification
ISSUE
:30: Date
180608
:40C: Applicable Rules
OTHR/UCP
:77C: Details of Guarantee

ACCEPTABLE MADE OUT TO THE ORDER OF BARCLAYS BANK PLC COVERING
OUR COMMISSION OF 0.25 PERCENT OF THE TRANSFERRED AMOUNT, MINIMUM
USD 600.00, MAXIMUM USD 2,000.00 MUST ACCOMPANY THE LETTER OF
TRANSFER REQUEST.

   5. PLEASE ENSURE ALL INFORMATION IS COMPLETED




                                    Restricted - External

                                             6
            Case 18-12365-CSS   Doc 22       Filed 11/01/18   Page 25 of 82



REQUEST FOR TRANSFER OF LETTER OF CREDIT


TO:   BARCLAYS BANK PLC, NEW YORK
      745 7TH AVENUE
      NEW YORK, NY 10019
      ATTENTION:: LETTERS OF CREDIT DEPARTMENT

      RE:    BARCLAYS BANK PLC, NEW YORK IRREVOCABLE TRANSFERABLE
             LETTER OF CREDIT NO. UKT1200001427

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY
IRREVOCABLY TRANSFER TO:

             (NAME OF TRANSFEREE)

             (ADDRESS)

ALL RIGHTS (IN THEIR ENTIRETY) OF THE UNDERSIGNED BENEFICIARY TO DRAW
UNDER THE ABOVE LETTER OF CREDIT.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN THE
LETTER OF CREDIT ARE TRANSFERRED TO THE TRANSFEREE, AND THE
TRANSFEREE SHALL HAVE THE SOLE RIGHTS AS BENEFICIARY THEREOF,
INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS, WHETHER
INCREASES OR EXTENSIONS OR OTHER AMENDMENTS AND WHETHER NOW
EXISTING OR HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED
DIRECTLY TO THE TRANSFEREE WITHOUT NECESSITY OF ANY CONSENT OF OR
NOTICE OF THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF THE LETTER OF CREDIT IS RETURNED HEREWITH, AND WE
ASK YOU TO ISSUE A NEW STANDBY LETTER OF CREDIT, AND FORWARD IT
DIRECTLY TO THE TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER,
AT WHICH TIME (AND NOT BEFORE) THIS TRANSFER WILL BECOME EFFECTIVE.

IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED AND DELIVERED
THIS TRANSFER AS OF THE ...DAY OF..., 20....

WE UNDERSTAND THAT PURSUANT TO U.S.LAW, YOU ARE PROHIBITED FROM
ISSUING, TRANSFERRING, ACCEPTING OR PAYING LETTERS OF CREDIT TO ANY
PARTY OR ENTITY IDENTIFIED BY THE OFFICE OF FOREIGN ASSETS CONTROL,
U.S. DEPARTMENT OF TREASURY, OR SUBJECT TO THE DENIAL OF EXPORT
PRIVILEGES BY THE U.S DEPARTMENT OF COMMERCE.

                                     BY:

                                Restricted - External

                                         7
          Case 18-12365-CSS   Doc 22       Filed 11/01/18   Page 26 of 82



                                   NAME:
                                   SIGNATURE VERIFICATION
                                   TITLE:
                                   (NAME OF BANK AND BANK STAMP
                                   AFFIXED)
                                   BY:
                                   NAME:
                                   TITLE:

UNQUOTE

WE HEREBY AUTHORIZE YOU TO DEBIT OUR ACCOUNT VALUE TWO BUSINESS
DAYS (A BUSINESS DAY BEING ANY DAY OTHER THAN A SATURDAY OR SUNDAY
ON WHICH BANK’S ARE OPEN FOR BUSINESS IN LONDON AND NEW YORK) AFTER
THE DATE OF YOUR VALID SWIFT CLAIM IN REGARDS TO THIS LETTER OF
CREDIT.

WE CONFIRM WE HAVE TAKEN THE CREDIT RISK ON OUR BALANCE SHEET,
APPROPRIATE SECURITY, SANCTION IS IN PLACE AND WE HAVE COMPLIED WITH
THE BANKS KNOW YOUR CUSTOMER POLICY. IN CONSIDERATION OF YOU
ADDING YOUR CONFIRMATION WE HEREBY AUTHORISE YOU TO DEBIT OUR
ACCOUNT VALUE 2 BUSINESS DAYS AFTER THE DATE OF YOUR VALID SWIFT
CLAIM.

PLEASE FORWARD THE STANDBY LETTER OF CREDIT DIRECT TO THE
BENEFICIARY

     MADISON TOWER ASSOCIATES LIMITED PARTNERSHIP
     PART TOWER GROUP
     535 MADISON AVENUE
     NEW YORK 10022
     UNITED STATES
     ATTENTION: MATTHEW MAYER

     TEL: 212-310-9781




                              Restricted - External

                                       8
                    Case 18-12365-CSS                 Doc 22      Filed 11/01/18   Page 27 of 82


              Sch. A Question 11 - Receivables

Customer - Summary Aging
                Name                             Balance


Tourneau Inc                                         $1,504.50
Handcrafted Jewelry Inc T/A Jewelry Art              $3,074.25
Passion Fine Jewelry                                   $102.75
Robert Bartholomew Ltd (Sands Point)                   $259.25
Ashburns                                                 $0.50
The Corporate Marketplace, Inc                       $7,289.21
Scott Reising Jewelers                               $2,760.00
R & M Woodrow Jewelers                                 $497.25
Haven & Co                                             $807.25
O.C. Tanner Recognition Company Ltd                    $695.00
National Football League Referees Assoc                $120.00
L'Oreal USA                                              $0.01
PI Incentives Limited                                   $36.38
Elizabeth Arden                                        $191.99
Brainstorm Logistics/RYMAX                           $5,192.50
Arbonne                                              $6,912.85
Total                                               $11,985.01




                InterCompany
                    Name                      Balance
Links of London UK                               $16,125.52
Links of London UK                              $684,858.56
Links of London (Canada) Limited                $100,686.20
Folli Follie S A Greece                        -$283,060.91
FF Group Sourcing Limited                    $16,045,578.45
ITA Group/3L4601                                   -$440.00
Total                                        $16,563,747.82




        Items to Be Written Off
                  Name                           Balance
POP UP - CORPORATE                                       $16.62
Customer Suspense Account                             $8,940.57
World Trade Centre FF                                -$5,601.98
FAHERTY PRINCE LLC                                -$210,000.00
Stellae                                                  -$7.03
0017 - Madison Avenue LoL                          -$12,405.25
0023 - Park Avenue                                  $50,635.78
0030 - SoHo LoL                                    -$13,738.80
0035 - Shorthills                                   $57,706.44
0036 - LoL Website                                  $86,117.09
0042 - State Street                                 $26,233.69
0051 - Bloomingdales San Francisco                 $204,877.24
0052 - Natick                                        -$4,764.15
0053 - Bloomingdales Chevy Chase                    $32,398.38
                    Case 18-12365-CSS           Doc 22     Filed 11/01/18   Page 28 of 82


0055 - Las Vegas                             $88,902.73
0069 - Bloomingdales Riverside               $52,627.75
0072 - Bloomingdales Newport Beach           $14,127.93
0073 - Bloomingdales San Diego               $26,145.92
0082 - Bloomingdales Bridgewater             $22,241.45
0083 - Bloomingdales Stanford                $27,941.39
0085 - Bloomingdales Chesnut Hill            $39,837.39
0130 - Bloomingdales Tyson                   $13,941.47
0131 - Bloomingdales Lenox                    $3,310.85
0132 - White Plains                           $1,262.47
0133 - Huntington                            $33,422.55
0138 - Bloomingdales Web                     $68,423.68
0142 - Time Warner Center                    -$6,985.85
LL World Trade Centre                        -$7,754.09
Bloomingdales Chicago                        $12,821.62
Las Vegas Caesars                           -$13,586.92
Old Orchard Shopping Centre                   $7,882.93
5008 - Madison Avenue FF                     $42,538.03
5022 - SoHo FF                              -$16,649.27
5036 - FF Website                            $31,679.85
Lord & Taylor - Website                      $24,945.46
Gift Vouchers (Manual)                       -$8,701.73
Credit Notes (Retail)                       -$11,373.06
Employee Gift Vouchers                       -$3,169.78
Samantha Rivera                             -$13,484.43
Bloomingdales By Mail                        $97,605.83
Macy’s Logistics                            $169,422.19
Hallmark Global Services                     $25,347.05
Hershey Entertainment & Resorts Co.            -$393.75
Sterlings                                       $146.25
Nordstrom Direct                                 $33.47
Citi Private Bank                            $10,011.06
Clarins USA                                     $108.86
Clinique                                     $31,003.69
Rue La La, Inc                               $14,795.00
Lancome                                     $153,984.65
Lancome (L'Oreal CANADA)                        -$53.83
oc tanner                                       $730.00
Astwood Dickinson C/O A.S. Cooper & So        $1,543.55
Smyth, Albert S. Co., Inc (DBA Smyth Jew      $5,849.45
Periwinkle Boutique                          -$5,002.19
Mirage                                        $1,570.00
Holt Renfrew and Company Limited              $2,664.27
SERTRADING BR LTDA                            $3,205.00
Comercializadora 1888 S.A. DE C.V.           -$9,553.07
Lussori SRL                                   $9,368.75
Kerns Fine Jewelry                              $175.50
BDA Inc                                       $5,000.00
Lord & Taylor                                $15,287.15

Total                                      $1,183,605.82
                 Case 18-12365-CSS    Doc 22   Filed 11/01/18   Page 29 of 82


          Sch. A/B Question 21 - Inventory

        Location       Units          Cost
Madison                  4,489            $144,585
Park                     5,968            $140,940
Links Web (Closed)       3,763              $3,864
SF                       3,792             $85,549
Old LV (Closed)               1                $28
Riverside                4,225            $123,537
Newport                  4,682             $72,076
San Diego                7,010             $72,211
Stanford                 3,267             $81,323
Chestnut Hill            5,678             $65,084
Tysons (Closed)          1,191              $4,532
White Plains             3,366             $71,206
Huntington               6,131            $102,509
Bloom.com                3,183             $25,200
TWC                     11,448            $145,830
WTC                      4,510            $139,700
NMA                      4,393             $63,697
Las Vegas                7,839            $149,792
Old Orchard (Closed)     1,101              $2,922
FF WEB                 126,305            $202,501
FF WTC                   7,497             $38,574
Stellae/Links Web      286,663          $1,035,230
DAMAGED                    477             $23,303
535 DC - Damages         5,860            $179,612
ONLOAN                     749             $34,097
SMR - CORP              27,432             $87,548
SMR - REP                    45             $2,761
SMR-MKT                  5,398            $125,065
SMR-OFFICE                   73             $5,860
SMR-PRES                     45             $1,563
SMR-RTL OP                 148              $8,900
SMR-WEB                    881             $12,073
SMR-WS                     437             $13,395
Grand Total            548,047          $3,265,067
Revised                536,131          $3,074,109
                  Case 18-12365-CSS      Doc 22     Filed 11/01/18      Page 30 of 82


Sch. A Question 41 Attachment

                  Date
                Acquired                               Description                        NBV

Summary
369 Lexington Ave (Head Office)                                                           $32,481.32
535 Madison Avenue                                                                           $471.77
Park Avenue                                                                                $1,715.35
US Website                                                                                     $0.00
Las Vegas                                                                                      $0.00
575 Madison Avenue (Folli Follie)                                                              $0.00
Bloomingdales, San Francisco                                                               $2,685.25
Bloomingdales, Riverside                                                                       $0.00
Bloomingdales, Newport                                                                         $0.00
Bloomingdales, San Diego                                                                       $0.00
Bloomingdales, Bridgewater                                                                     $0.00
Bloomingdales, Stanford                                                                    $7,880.12
Bloomingdales, Chesnut Hill                                                                    $0.00
0130 - Bloomingdales Tyson                                                                     $0.00
0132 - Bloomingdales White Plains                                                              $0.00
0133 - Bloomingdales Huntington                                                                $0.00
0142 - Time Warner Center                                                                  $2,945.56
0143 - WTC Links                                                                           $6,776.68
0147 - NMA                                                                                   $757.65
5060 - WTC Folli Follie                                                                   $11,271.10
5022 - SoHo (NY)                                                                               $0.00
153 - Las Vegas (NV)                                                                       $8,537.19

                                                                                          $75,521.99
Date Acquired                                          Description

369 Lexington Ave (Head Office)                             GOA
             25 Jun 2006            IT Protocol - new equipment for 295 Madison                 $0.00
             22 Jun 2007            Insight - photoshop software                                $0.00
              13 Jul 2007           Insight - photoshop software                                $0.00
             15 Aug 2007            Blackberry enterprise server                                $0.00
             13 Aug 2007            Insight HP Laser Printer B/W                                $0.00
             10 Aug 2007            Insight ( Blackberry integration and configuration)         $0.00
             01 Sep 2007            Insight Blackberry enterprise server ( hardware)            $0.00
             27 Mar 2008            Video Conferencing Project USA (Polycom VSX6400             $0.00
             19 Dec 2008            Computer for CEO PC S/N 4K5TRH1 - Dell                      $0.00
             31 Dec 2008            Lenovo ThinkPad R 61i-7650 & Memory - Torex                 $0.00
             26-Aug-2009            2 Dell Laptops Serial # 4F4FNK1 & 5F4FNK1 - Dell            $0.00
             11 Nov 2009            LCH Plasma Tv & stand Conference room                       $0.00
             18 Feb 2010            Printer HP CP2025 DN Laser Printer - Staples                $0.00
             22 Feb 2010            1 Desktop S. # 6GLCWL1 & 2 Laptops S. # H1TPRK1             $0.00
             24 Jun 2010            Telephone System - Oval Office                              $0.00
    Case 18-12365-CSS   Doc 22     Filed 11/01/18      Page 31 of 82


24 Jun 2010        Spider conference phone - Oval Office                 $0.00
24 Jun 2010        1 Desktop Serial # 4Z010M1 - Dell                     $0.00
 27 Jul 2010       New Telephone device and set up - Oval Office         $0.00
29 Oct 2010        2 monitors - Dell                                     $0.00
29 Oct 2010        2 e -Ports - Dell                                     $0.00
29 Oct 2010        2 Desktops - Dell                                     $0.00
29 Oct 2010        2 Laptops - Dell                                      $0.00
29 Jun 2010        2 monitors - Dell                                     $0.00
29 Jun 2010        6 x Keyboards & Mice                                  $0.00
29 Jun 2010        2 Desktops - Dell                                     $0.00
29 Jun 2010        2 Laptops - Dell                                      $0.00
29 Jun 2010        2 e -Ports - Dell                                     $0.00
12 Nov 2010        1 x Laptop Replacement Corp PC - Setup                $0.00
15 Apr 2010        Lenovo RJ Laptop - 00186-037-241-633 (Spare)          $0.00
15 Apr 2010        Lenovo RJ Laptop - 00186-037-241-644 (Corp)           $0.00
15 Apr 2010        Lenovo RJ Laptop - 00186-037-241-632 (Spare)          $0.00
15 Apr 2010        Lenovo RJ Laptop - 00186-037-241-643 (Spare)          $0.00
15 Apr 2010        Lenovo RJ Laptop - 00186-037-241-647 (Spare)          $0.00
29 Oct 2010        2 x Registers and printers                            $0.00
22 Nov 2010        E/Port 210W                                           $0.00
22 Nov 2010        Dell Latitude E6410                                   $0.00
15 Feb 2011        Optiplex 780 SSF Base STD PSU (Ref)                   $0.00
15 Feb 2011        Optiplex 780 SSF Base STD PSU (Ref)                   $0.00
15 Feb 2011        Dell Latitude E6410 (Ref)                             $0.00
15 Feb 2011        Dell Latitude E6410 (Ref)                             $0.00
15 Feb 2011        Dell Latitude E6410 (Ref)                             $0.00
4/26/20111         Levono Ideapads (to be allocated once distributed     $0.00
4/26/20111         Levono Ideapads (to be allocated once distributed     $0.00
4/26/20111         Levono Ideapads (to be allocated once distributed     $0.00
4/26/20111         Levono Ideapads (to be allocated once distributed     $0.00
31 Dec 2011        4 x Optiplex 790 Small Form PC                        $0.00
31 Dec 2011        4 x 19 Inch Monitors                                  $0.00
31 Dec 2011        4 x Dell Latitude E6420 Laptops with docking statio   $0.00
01 May 2012        Access controll system                                $0.00
01 May 2012        12 x Panasonic 3 line phones                          $0.00
01 May 2012        Relocate Panasonic PBX                                $0.00
01 May 2012        Install new 16 port digital line Cards                $0.00
01 May 2012        Panasonic Door Bell Card                              $0.00
01 May 2012        1 x Panasonic 1 line phone                            $0.00
01 May 2012        Timewarner Installation - 01/18/12                    $0.00
01 May 2012        Server and Network Relocation Issues Etc              $0.00
23 Feb 2012        Scnr Kit: TWB, USB,3BTN USB,E260DN mono laser 3       $0.00
23 Feb 2012        Scnr Kit: TWB, USB,3BTN USB,E260DN mono laser 3       $0.00
23 Feb 2012        Scnr Kit: TWB, USB,3BTN USB,E260DN mono laser 3       $0.00
30 Jun 2012        4 x Optiplex Small Form Dell PC's                     $0.00
30 Jun 2012        2 x Dell Latitude E6420 laptops                       $0.00
30 Jun 2012        4 x 19" Dell Monitors                                 $0.00
    Case 18-12365-CSS   Doc 22    Filed 11/01/18     Page 32 of 82


30 Jun 2012        1 x Optiplex Small Form Dell PC's                     $0.00
30 Jun 2012        IPAD for Robert                                       $0.00
30 Jun 2012        4 x Dell Latitude E6420 laptops                       $0.00
25 Nov 2012        2 x Vostro V2420 BTX Laptop                           $0.00
02 Jun 2012        VPN Change over - ITP                                 $0.00
02 Jun 2012        Checkpoint Security Management system                 $0.00
02 Jun 2012        Security Consultancy                                  $0.00
24 Apr 2013        Server Hardware                                       $0.00
24 Apr 2013        Server Hardware                                       $0.00
24 Apr 2013        CISCO VPN Internal Service Module                     $0.00
 27 Jul 2013       Assistance with server configuration and deployme     $0.00
 27 Jul 2013       Assistance with server configuration and deployme     $0.00
 26 Jul 2013       Data Vision - 24 -port 10/100 Mbps                    $0.00
26 May 2013        Data Vision - CAT5e cable                             $0.00
26 May 2013        Data Vision - 48-port Gigabit smart                   $0.00
26 May 2013        Data Vision - Ethernet Router and POTS Router         $0.00
26 May 2013        Dell - 20" flat panel monitor                         $0.00
26 May 2013        Dell - 20" flat panel monitor                         $0.00
10 May 2013        Router and cables                                     $0.00
14 May 2013        Cisco Smartnet                                        $0.00
15 May 2013        Router and Cables                                     $0.00
 14 Jul 2014       MacBook Air                                           $0.00
28 Dec 2013        Dell Laptop                                           $0.00
14 Aug 2014        3 x Dell Laptop                                       $0.00
01 Sep 2014        Dell 24" LED Monitor                                  $0.00
01 Sep 2014        Wireless router for conference room                   $0.00
09 Oct 2014        Phone headset                                         $0.00
09 Oct 2014        Phone headset                                         $0.00
09 Oct 2014        Apple computer, display, mouse and keyboard           $0.00
14 Oct 2014        Dell Laptop Latitude E7440                            $0.00
14 Oct 2014        Dell Laptop Latitude E7440                            $0.00
14 Oct 2014        HP Switch - HP2920                                    $0.00
26 Apr 2014        3 x Dell Lap Top                                      $0.00
11 Nov 2014        1 x keyboard and mouse                                $0.00
11 Nov 2014        1 x Apple Thunderbold display 27"                     $0.00
11 Nov 2014        1 x MacBook Pro 13"                                   $0.00
11 Nov 2014        1 x MacBook Pro 13"                                   $0.00
11 Nov 2014        1 x keyboard and mouse                                $0.00
11 Nov 2014        1 x Apple Thunderbold display 27"                     $0.00
  03/26/15         3 x Dell Latitude Laptop E7440                      $235.87
  03/26/15         1 x Dell Latitude Laptop 3440 BTX                    $45.28
  03/26/15         2 x Dell Latitude Laptop E7440                      $175.31
14 Apr 2015        1 x metal detector wand                              $14.68
 23 Jul 2015       1 x Latitude 3550 Laptop                            $154.13
 31 Jul 2015       3 x Latitude 3550 Laptop                            $444.21
25 Jun 2015        Surface Pro 256GB I5 x 2                            $668.49
 25 Jul 2015       Surface Pro 256GB I5 x 1                            $198.37
    Case 18-12365-CSS   Doc 22    Filed 11/01/18     Page 33 of 82


25 Sep 2015        1 x Latitude 3550 Laptop                              $231.91
25 Nov 2015        3 x Latitude 3550 Laptop                              $717.88
16 Dec 2015        Surface Book 256GB I5 x 1                             $690.03
01 Oct 2014        1 x Dell Lap Top                                        $0.00
01 Oct 2014        Cisco Ethernet Security Router                          $0.00
01 Oct 2014        1 x 40" LED Display Screen                              $0.00
01 Oct 2014        1 x Display computer                                    $0.00
28 Mar 2015        1 x Handheld barcode scanner                            $0.00
01 Feb 2016        Computer                                              $195.38
20 Apr 2016        Engraving System                                   $11,096.95
 30 Jul 2016       Laptop                                                $861.43
 30 Jul 2016       Dell Laptop E7470                                   $1,342.58
 30 Jul 2016       Dell Laptop E7470                                     $682.42
 30 Jul 2016       Dell Laptop E7470                                   $1,887.02
27 Oct 2016        SEP 2016 AMEX                                       $1,289.83
28 Oct 2016        Corp Amex October 2016                              $1,424.04
28 Dec 2016        Nov 2016 Corp Amex Claim                              $955.19
31 Dec 2016        Dec 2016 Corp Amex Claim                              $673.52
07 Sep 2016        Dell Latitude E7470, CTO                              $744.13
18 Feb 2017        Dell OptiPlex 3040 Micro form Factor XCTO             $453.60
06 Feb 2017        Dell Latitude E7470, BTX                            $1,057.33
06 Feb 2017        Dell Latitude E7470, BTX                            $1,057.32
08 Feb 2017        Logitech Wireless Keyboard                             $15.16
08 Feb 2017        Roku Streaming Stick                                   $36.62
08 Feb 2017        HDMI Cables                                             $8.29
08 Feb 2017        Logitech HD 1080p Camera, mics, speakerphone          $923.92
07 Feb 2017        Vizio 60" Full Array LED Smart TV                     $515.44
07 Feb 2017        Apple TV 4th Generation 32GB                          $112.61
29 Oct 2017        Dell Latitude E7470, CXCTO, TAG#5DTQMH2             $1,190.79
29 Oct 2017        Dell Latitude E7470, CXCTO, TAG#5852RMH2            $1,190.79
29 Oct 2017        Dell Latitude E7470, CXCTO, TAG#D03RMH2             $1,190.80
09 Mar 2018        Dell Latitude 7390, TAG# - William                      $0.00
14 Apr 2018        Dell Latitude 7390, TAG# - Alexis                       $0.00
16 May 2018        Dell Latitude 3590 BTX, TAG# - David                    $0.00
17 May 2018        Engraving System - Web                                  $0.00
05 Jun 2018        Dell Latitude 7390, TAG# 869YPN2 - Danai                $0.00
06 Jun 2018        Dell Latitude 7390, TAG# G2NWPN2 - Amy                  $0.00
06 Jun 2018        Dell Latitude 7390, TAG# 9FGWPN2 - Kristy               $0.00
29 Aug 2018        Dell Latitude 7390, TAG# GXWZTN2 - Caroline             $0.00
29 Aug 2018        Dell Latitude 7390, TAG#                                $0.00
29 Aug 2018        Dell Latitude 7390, TAG#                                $0.00
29 Aug 2018        Dell Latitude 7390, TAG#                                $0.00
30 Aug 2018        Dell Latitude 5580, BTX, TAG# H6MQPQ2 - Spare fo        $0.00
                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                  Case 18-12365-CSS   Doc 22     Filed 11/01/18     Page 34 of 82


                                                                                           $0.00
                                                                                      $32,481.32



535 Madison Avenue                                        17
            01 Dec 2009          Register Installation Services - Torex                   $0.00
            01 Dec 2009          Audio System - ECI Communications                        $0.00
            27 Oct 2010          Firewall                                                 $0.00
            31 Dec 2011          HP Players for Madison                                   $0.00
            31 Dec 2011          2 x Panasonic 58" HD Plasma Monitor                      $0.00
            31 Dec 2011          1 x Panasonic 50" Plasma Display                         $0.00
            01 Dec 2014          1 x Engraving Machine                                    $0.00
            05 Nov 2016          BOFA MERCH SVCS DES:DEPOSIT ID:3725650778              $471.77
            09 Mar 2018          Dell Latitude 5580 BTX TAG #
                                                                                        $471.77



Park Avenue                                                23
               31 Jul 2004       Kpos till & Footfall Counters                             $0.00
              28 Nov 2006        Torex Retail Solutions                                    $0.00
              01 May 2012        Ipod                                                      $0.00
              01 May 2012        2 x HP Players for digital sign system                    $0.00
              01 May 2012         3 x 15" open frame LCD Display                           $0.00
              01 May 2012        Audio System                                              $0.00
              01 May 2012        Data-Telco Systems                                        $0.00
              01 Sep 2014        Cisco Ethernet Security Router                            $0.00
              01 Dec 2014        1 x Engraving Machine                                   $756.10
              01 Feb 2016        Computer                                                $164.68
              20 Oct 2016        Network Switch                                          $322.80
              05 Nov 2016        BOFA MERCH SVCS DES:DEPOSIT ID:3725650778               $471.77
              09 Mar 2018        Dell Latitude 5580 BTX TAG #                              $0.00
                                                                                           $0.00
                                                                                       $1,715.35



US Website
              20 May 2008        Inplementation US / Web tax solution - POD 1 UK           $0.00
              14 Aug 2008        Tax System Front -End Interface Developmetn and           $0.00
                                                                                           $0.00
                                                                                           $0.00



Las Vegas
              01 Feb 2008        Omni 3730 Terminal ( Credit card machine ) - e-Pro        $0.00
              01 Feb 2008        Omni 3730 Terminal ( Credit card machine ) - e-Pro        $0.00
              01 Feb 2008        Torex Lexmark Laser Printer - duplex, plus USB cab        $0.00
                  Case 18-12365-CSS      Doc 22     Filed 11/01/18      Page 35 of 82


             01 Feb 2008            Configuration NetASQ F 25 - Set up charge - IT Prot      $0.00
             01 Feb 2008            Torex full Set up at Vegas - TOREX Retail                $0.00
             01 Feb 2008            Printer MFC 7802N Laser AIO - Office Max                 $0.00
             01 Feb 2008            Audio System - ECI Communications                        $0.00
             24 Sep 2008            Camera/ MicroCom Unit/ LCD Display - Experian            $0.00


                                                                                             $0.00



575 Madison Avenue (Folli Follie)
            26 Jun 2009             Torex Installation Software - Torex Comp Eq.             $0.00
            26 Jun 2009             Torex Intregation - Torex Comp Eq.                       $0.00
             25 Jul 2009            Build, and Set up RJ system - Torex                      $0.00
            01 Dec 2009             Register Installation Services - Torex                   $0.00
            01 Dec 2009             Audio System - ECI Communications                        $0.00
            05 Nov 2016             BOFA MERCH SVCS DES:DEPOSIT ID:3725650778                $0.00
                                                                                             $0.00



Bloomingdales, San Francisco
            22-Aug-2007             Dell Latitude D630 Lap Top                                $0.00
            01 Oct 2007             IT Protocol Limited Fire Wall                             $0.00
            01 Oct 2007             S&R Communications ( IT work - cabling )                  $0.00
            01 Oct 2007             Staples ( Printers and cables )                           $0.00
            21 Nov 2007             firewall and It Protocol Original @ $ 775.6               $0.00
            01 Dec 2007             Torex Retail instalation                                  $0.00
            01 Dec 2007             IT Protocol Limited Fire Wall                             $0.00
            01 Dec 2007             Torex Retail instalation                                  $0.00
            01 Dec 2007             IT Protocol Limited, no invoice                           $0.00
            23 Dec 2008             Lenovo ThinkPad LAPTOP R 61i-7650 & Memory - T            $0.00
             12 Jul 2012            Micros - LVO TS E530 Laptop                               $0.00
            28 Sep 2012             Micros - LVO TS E530 Laptop                               $0.00
            27 Oct 2015             Engraving Machine                                     $2,310.50
                                    Dell Latitude 3570, BTX                                 $374.75
                                                                                              $0.00
                                                                                          $2,685.25



Bloomingdales, Riverside
            26 Jun 2009             Torex Software and Configuration - Torex                 $0.00
             25 Jul 2009            Store installation time & project management - To        $0.00
             12 Jul 2012            Micros - LVO TS E530 Laptop                              $0.00
            01 Sep 2014             Cisco Ethernet Security Router                           $0.00
                                                                                             $0.00
                                                                                             $0.00
                 Case 18-12365-CSS   Doc 22    Filed 11/01/18      Page 36 of 82




Bloomingdales, Newport
            26 Jun 2009         Torex Software and Configuration - Torex               $0.00
             25 Jul 2009        Store installation time & project management - To      $0.00
            01 Sep 2014         Cisco Ethernet Security Router                         $0.00
                                                                                       $0.00
                                                                                       $0.00



Bloomingdales, San Diego
            26 Jun 2009         Torex Software and Configuration - Torex               $0.00
             25 Jul 2009        Store installation time & project management - To      $0.00
            31 May 2011         DL6448 Lenovo Idealpad                                 $0.00
            01 Sep 2014         Cisco Ethernet Security Router                         $0.00
                                                                                       $0.00
                                                                                       $0.00



Bloomingdales, Bridgewater
            23-Jul-2010         Torex Retail 10 Lenovo R500 P8700 LAPTOPS - TO         $0.00
            23-Jul-2010         New Lap Top store data Set up                          $0.00
             12 Jul 2012        Micros - LVO TS E530 Laptop                            $0.00
            01 Sep 2014         Cisco Ethernet Security Router                         $0.00
                                                                                       $0.00
                                                                                       $0.00



Bloomingdales, Stanford
              7-Aug-10          Lenovo RJ Laptop - 00186-037-241-614                    $0.00
              7-Aug-10          Netasq U30 & Sep up                                     $0.00
             12 Jul 2012        Micros - LVO TS E530 Laptop                             $0.00
            01 Nov 2017         Gravotech Engraving Manchine                        $7,880.12
                                                                                        $0.00
                                                                                    $7,880.12



Bloomingdales, Chesnut Hill
              30-Jul-10         Torex Retail 10 Lenovo R500 P8700 LAPTOPS - TO         $0.00
             12 Jul 2012        Micros - LVO TS E530 Laptop                            $0.00
            01 Sep 2014         Cisco Ethernet Security Router                         $0.00
                                                                                       $0.00
                                                                                       $0.00



0130 - Bloomingdales Tyson
                 Case 18-12365-CSS       Doc 22        Filed 11/01/18   Page 37 of 82


             01 Oct 2014            1 x Dell Lap Top                                       $0.00
             01 Oct 2014            Cisco Ethernet Security Router                         $0.00
             28 Mar 2015            1 x Handheld barcode scanner                           $0.00
              11 Jul 2018           Dell Latitude 5580 BTX, TAG# 7QLKHM2 - Tyson Co        $0.00
                                                                                           $0.00
                                                                                           $0.00
                                                                                           $0.00
                                                                                           $0.00



0132 - Bloomingdales White Plains
             01 Oct 2014            1 x Dell Lap Top                                       $0.00
             01 Oct 2014            Cisco Ethernet Security Router                         $0.00
             28 Mar 2015            1 x Handheld barcode scanner                           $0.00
                                                                                           $0.00
                                                                                           $0.00
                                                                                           $0.00



0133 - Bloomingdales Huntington
             01 Oct 2014            1 x Dell Lap Top                                       $0.00
                                                                                           $0.00
                                                                                           $0.00
                                                                                           $0.00



0142 - Time Warner Center
             31 Dec 2015            Telephone System                                      $582.07
             31 Dec 2015            24 port patch panel (change order)                    $747.66
             31 Dec 2015            Monitor                                             $1,144.06
             05 Nov 2016            BOFA MERCH SVCS DES:DEPOSIT ID:3725650778             $471.77
                                                                                        $2,945.56

0143 - WTC Links
             30 Aug 2016            HP 1920-24G Switch                                    $341.08
             30 Aug 2016            HP Wireless All in on Printer                          $63.20
             30 Aug 2016            LOL WTC - IT Installation                             $756.14
             30 Aug 2016            POS Unit                                            $3,481.15
             30 Aug 2016            Till Installation                                   $1,663.34
             05 Nov 2016            BOFA MERCH SVCS DES:DEPOSIT ID:3725650778             $471.77
                                                                                        $6,776.68

0147 - NMA
             28 Jul 2016            Dell Laptop Michigan Ave                             $385.02
             30 Jul 2016            Dell Laptop 3570                                     $372.63
                                                                                         $757.65
                  Case 18-12365-CSS   Doc 22   Filed 11/01/18    Page 38 of 82



5060 - WTC Folli Follie
            30 Nov 2016          Cash Till                                        $6,009.08
            30 Nov 2016          Foot fall                                        $2,817.50
            30 Nov 2016          HP 1920-24G 370W Switch                            $392.26
            30 Nov 2016          HPE Network Switch                                 $336.20
            30 Nov 2016          Phone Installation                                 $869.54
            05 Nov 2016          BOFA MERCH SVCS DES:DEPOSIT ID:3725650778          $471.77
            VAR2017-002          Dell Latitude 3570, BTX                            $374.75
                                                                                 $11,271.10

5022 - SoHo (NY)
             01 Feb 2011         PBX and 3 Telephones and Installation                $0.00
             01 Feb 2011         LCD Projector systems x 5 (including install)        $0.00
             01 Feb 2011         Torex 2 x Registers and printers - Spares            $0.00
             01 Sep 2014         Cisco Ethernet Security Router                       $0.00
             31 Dec 2014         Use Tax from Sales Tax Audit                         $0.00
             05 Nov 2016         BOFA MERCH SVCS DES:DEPOSIT ID:3725650778            $0.00
                                                                                      $0.00
                                                                                      $0.00

153 - Las Vegas (NV)
               30 Jul 2017       Registers (POS)                                  $6,809.29
               30 Jul 2017       Laptop Latitude 3570                               $767.73
               30 Jul 2017       Phone Installation                                 $960.17
              01 Dec 2014        1 x Engraving Machine                                $0.00
              05 Nov 2016        BOFA MERCH SVCS DES:DEPOSIT ID:3725650778          $471.77
                                                                                      $0.00
                                                                                      $0.00
                                                                                  $8,537.19
                 Case 18-12365-CSS           Doc 22     Filed 11/01/18      Page 39 of 82


SOAL Question 50 Attachment

                                                                                          NBV

Summary
369 Lexington (Head Office)                          GOA                                      6,976.14
535 Madison Avenue                                    17                                      5,191.93
Park Avenue                                           23                                      1,141.75
US Website                                            36                                          0.00
Las Vegas                                             55                                          0.00
575 Madison Avenue (Folli Follie                     5008                                        (0.00)
Bloomingdales, San Francisco                          51                                          0.00
Bloomingdales, Riverside                              69                                          0.00
Bloomingdales, Newport                                72                                          0.00
Bloomingdales, San Diego                              73                                          0.00
Bloomingdales, Bridgewater                            82                                          0.00
Bloomingdales, Stanford                               83                                          0.00
Bloomingdales, Chesnut Hill                           85                                          0.00
0130 - Bloomingdales Tyson                           130                                          0.00
0132 - Bloomingdales White Plai                      132                                          0.00
0133 - Bloomingdales Huntington                      133                                        262.90
0142 - Time Warner Center                            142                                    298,505.49
0143 - WTC Links                                     143                                    363,791.48
0147 - NMA                                           147                                          0.00
5060 - WTC Folli Follie                              5060                                   259,570.54
5022 - SoHo (NY - Lying in Storag                    5022                                         0.00
153 - Las Vegas (NV)                                 153                                    351,888.37
FF Wsale                                          WSU - FF WSL                                    0.00
Nationals - LL                                     WSU-SAKS                                       0.00

                                                                                         1,287,328.60

         Date Acquired                              Description
369 Lexington (Head Office)
          21 Aug 2006           Chairs for office setup                                          (0.00)
          28 Aug 2006           Neopost Leasing (NY), MA70-IJWP10 H Digtial Autom                 0.00
          24 Sep 2006           Ace Group - Front sign                                            0.00
         08 May 2008            1 x Light Box (50by 52) - LUXE 042301                             0.00
         08 May 2008            4 x M units with high glass tank - LUXE 042301                    0.00
         08 May 2008            2 x L units with high glass tank - LUXE 042301                    0.00
          16 Aug 2008           New AC Daikin 900 BTU Model # RX09FVJU / Indoor                   0.00
          24 Jun 2010           New File Cabinets - Uline                                         0.00
          24 Jun 2010           New File Cabinets - Staples                                       0.00
          24 Jun 2010           Desk, and switch for phones - Global, Radio Shack                 0.00
          24 Jun 2010           Chairs, Pls Add sales Tax - Overstock                             0.00
         13-Nov-2010            Two desk Cherry Sales tax included - Global                       0.00
         13-Nov-2010            Desk, lef and right return Sales tax included - Global            0.00
         01 May 2012            22 x 24"x72" Work Stations                                        0.00
               Case 18-12365-CSS      Doc 22     Filed 11/01/18       Page 40 of 82


        01 May 2012      22 x 24"x72" Work Stations Install                               0.00
        01 May 2012      6 x 42" 3 draw file cabinets                                     0.00
        01 May 2012      2 x 18"x42" Book Cases (Open)                                    0.00
        01 May 2012      4 x 18"x42" Open Book (Closed)                                   0.00
        01 May 2012      5 x 30" 3 draw file cabinets                                     0.00
        01 May 2012      7 x 42" 3 draw file cabinets                                     0.00
        01 May 2012      36" Round Laminate Table                                         0.00
        01 May 2012      5 x L-Shaped office desks                                        0.00
        01 May 2012      4 x 30" 3 draw file cabinets                                     0.00
        01 May 2012      Custom Reception Desk                                            0.00
        01 May 2012      1 x Glass / Chrome cofee table                                   0.00
        01 May 2012      2 x 30" 3 draw file cabinets                                     0.00
        01 May 2012      Shelving and closet doors                                        0.00
        01 May 2012      10 x Black Office Chairs                                         0.00
        01 May 2012      Picture Frames                                                   0.00
        01 May 2012      Relocate Dailin unit to 369 Lexington                            0.00
        30 Jun 2012      10 x Confrence room chairs                                       0.00
        30 Jun 2012      12 x Office Chairs                                               0.00
        26 Jun 2013      Sears.com - dishwasher and installation                         41.48
         14 Jul 2014     Silver side table x 2                                           87.86
         14 Jul 2014     White file cabinet x2                                          176.37
         14 Jul 2014     White console table                                            102.66
         14 Jul 2014     White scoop back chair - set of 4                               93.34
         14 Jul 2014     White desk                                                     117.77
         14 Jul 2014     White end table                                                 87.30
        01 Aug 2014      White bookshelf                                                109.09
        09 Oct 2014      White mini blinds x 12                                         121.54
        01 Nov 2014      1 x White wardrobe                                             310.49
        07 May 2015      1 x White lacquer tripod table                                 332.73
        07 May 2015      1 x White table with chrome pedestal                           137.15
        07 May 2015      High back office chair                                         294.92
        28 Mar 2015      Dist Remodel                                                 4,132.15
        23 Feb 2017      GE Refrigerator stainless steel GIE18HSHSS                     831.29
                                                                                          0.00
                                                                                      6,976.14


535 Madison Avenue
        01 Dec 2009      Wood Flooring Install - Dickinson Inc.                           0.00
        01 Dec 2009      Carpet - Dickinson Inc.                                          0.00
        01 Dec 2009      Fire Extinguishers - Dickinson Inc.                              0.00
        01 Dec 2009      Fire Sprinklers - Dickinson Inc.                                 0.00
        01 Dec 2009      HVAC - Dickinson Inc.                                            0.00
        01 Dec 2009      Fire Alarm - Dickinson Inc.                                      0.00
        01 Dec 2009      OH & P - Dickinson Inc.                                          0.00
        01 Dec 2009      Mirror x 1 - Invision                                            0.00
        01 Dec 2009      Carpet - GT Morgan UK                                            0.00
        01 Dec 2009      Domus Flooring - GT Morgan UK                                    0.00
       Case 18-12365-CSS      Doc 22       Filed 11/01/18       Page 41 of 82


01 Dec 2009      Entrance Mat - GT Morgan UK                                    0.00
01 Dec 2009      Stone Wall - GT Morgan UK                                      0.00
01 Dec 2009      Parquet Flooring - GT Morgan UK                                0.00
01 Dec 2009      Paint - GT Morgan UK                                           0.00
01 Dec 2009      LE's x 2 - GT Morgan UK                                        0.00
01 Dec 2009      ME's x 2 - GT Morgan UK                                        0.00
01 Dec 2009      D2E's x 2 - GT Morgan UK                                       0.00
01 Dec 2009      DE's x 2 - GT Morgan UK                                        0.00
01 Dec 2009      A10's (no Lights) x 8 - GT Morgan UK                           0.00
01 Dec 2009      A10's (Recessed Lights) x 2 - GT Morgan UK                     0.00
01 Dec 2009      A1's (no Lights) x 3 - GT Morgan UK                            0.00
01 Dec 2009      A7's (landscape no lights) x 2 - GT Morgan UK                  0.00
01 Dec 2009      Cash Desk x 1 - GT Morgan UK                                   0.00
01 Dec 2009      Wrap Station x 1 - GT Morgan UK                                0.00
01 Dec 2009      Curved Light Box x 1 - GT Morgan UK                            0.00
01 Dec 2009      Entrance Light Box x 4 - GT Morgan UK                          0.00
01 Dec 2009      Towers (with doors) x 2 - GT Morgan UK                         0.00
01 Dec 2009      Curved Walls (no lights) x 2 - GT Morgan UK                    0.00
01 Dec 2009      Chair x 1 - GT Morgan UK                                       0.00
01 Dec 2009      Stools x 14 - GT Morgan UK                                     0.00
01 Dec 2009      A7's (no Lights) x 2 - GT Morgan UK                            0.00
01 Dec 2009      F4 E x 1 - GT Morgan UK                                        0.00
01 Dec 2009      F4 Wall (No lights) x 1 - GT Morgan UK                         0.00
01 Dec 2009      Door & Mirror x 1 - GT Morgan UK                               0.00
01 Dec 2009      Fire Place x 1 - GT Morgan UK                                  0.00
01 Dec 2009      Shelves above fireplace x 6 - GT Morgan UK                     0.00
01 Dec 2009      Fascia sign x 1 - GT Morgan UK                                 0.00
01 Dec 2009      Special Charm Bar x 1 - GT Morgan UK                           0.00
01 Dec 2009      Bowler hat shades x 3 - GT Morgan UK                           0.00
01 Dec 2009      Carpet - Downstairs - Empire Home Services                     0.00
01 Dec 2009      Alarm System - DGA                                             0.00
26 Feb 2010      1 Mannequin - Adel Rootstein                                   0.00
Nov 12 2010      Safe material, labor, install - Kaploss Security, Inc.         0.00
19 Apr 2010      install lighting charms bar                                    0.00
19 Apr 2010      U/V charm bar glass                                            0.00
19 Apr 2010      Supply and Deliver 2 light Boxes revise sized                  0.00
19 Apr 2010      2 x Window Display Boxes                                       0.00
19 Apr 2010      Furnish door hardware                                          0.00
19 Apr 2010      Furnish door frame and platform storefront                     0.00
19 Apr 2010      18 square meters of the sucapira flooring                      0.00
01 Nov 2010      3 Chairs DC Madison                                            0.00
01 Nov 2010      4-5/8 Euro Drawer/Red x 984                                    0.00
01 Nov 2010      18In Shelf W/4 clips x 117                                     0.00
01 Nov 2010      Pair 18" side Braces x 18                                      0.00
01 Nov 2010      75" Shelving post kit x 9                                      0.00
01 Nov 2010      18x75 Panel Kit x 9                                            0.00
01 Nov 2010      48 Bin box Rack 18" Deep x 2                                   0.00
01 Nov 2010      Shelving Unit 48 Bins / Blue x 3                               0.00
                Case 18-12365-CSS     Doc 22      Filed 11/01/18   Page 42 of 82


        01 Nov 2010       Safe material, labor, install                                0.00
        01 Nov 2010       150 Dividers = please add Sales Tax                          0.00
        01 Nov 2010       Alarm system set up                                          0.00
        31 Dec 2011       1 Wrap Station                                               0.00
        31 Dec 2011       2 x Vertical Plasm Housings                                 (0.00)
        08 Dec 2014       2 x Security Camera                                      1,176.99
        31 Dec 2014       Use Tax from Sales Tax Audit                               137.54
        24 Feb 2015       Front Door Repair and Parts                              3,239.66
         07 Jul 2017      Work Stool Polyurethane                                    218.25
         07 Jul 2017      Work Stool Polyurethane                                    218.25
         07 Jul 2017      Mesh Deluxe Task Chair                                     201.24
                                                                                       0.00
                                                                                   5,191.93



Park Avenue
         18 Oct 2001      Empire Safe                                                  0.00
         18 Oct 2001      Tele-Dynamics                                                0.00
        01 May 2012       Fridge & Microwave                                           0.00
        01 May 2012       Prink Mirror Kit                                             0.00
        01 May 2012       1 x Stag Heads                                               0.00
        01 May 2012       3 x 3lt unit complete with Drivers                           0.00
        01 May 2012       E3 Cube x 1                                                  0.00
        01 May 2012       Fabric                                                       0.00
        01 May 2012       Various Display Props                                        0.00
        01 May 2012       Decorative Beading x 3                                       0.00
        01 May 2012       Hardware                                                     0.00
        01 May 2012       2 x Bar Stools                                               0.00
        01 May 2012       Alarm                                                        0.00
        01 May 2012       CCTV                                                         0.00
        01 May 2012       Fire Protection                                              0.00
        01 May 2012       Stone Flooring                                               0.00
        01 May 2012       Interior Signs                                               0.00
        01 May 2012       A1 x 2                                                       0.00
        01 May 2012       Painting                                                     0.00
        01 May 2012       Mx2                                                          0.00
        01 May 2012       D2 x 2                                                       0.00
        01 May 2012       32 x 3lt unit complete with Drivers                          0.00
        01 May 2012       A7 x 4                                                       0.00
        01 May 2012       Black Glass Wrap Station x 1                                 0.00
        01 May 2012       Millwork Labour                                              0.00
        01 May 2012       Carpet                                                       0.00
        01 May 2012       D4 x 2                                                       0.00
        01 May 2012       Leather Cashdesk 1600 x 1                                    0.00
        01 May 2012       Wood Flooring                                                0.00
        01 May 2012       Display LED Lights (Verious)                                 0.00
                   Case 18-12365-CSS      Doc 22     Filed 11/01/18       Page 43 of 82


        01 May 2012          F2 Smooth Wall for A7 / A1 x 2                                   0.00
        01 May 2012          Lx5                                                              0.00
        01 May 2012          Acoustical Treatment                                             0.00
        01 May 2012          Drywall Partition                                                0.00
        01 May 2012          F2 x 4                                                           0.00
        01 May 2012          A10 Surface x 9                                                  0.00
        01 May 2012          Island Counter x 1                                               0.00
        30 Jun 2012          58" HD Plasma Display (Full Compass Systems)                     0.00
        30 Jun 2012          Hardwood Flooring                                                0.00
        20 Jan 2012          Demolition                                                       0.00
        06 Feb 2012          Stag Head - Union Jack x 1                                       0.00
        16 Jan 2012          Stag Head - Flock & Glitter x 1                                  0.00
        21 Mar 2012          Lighting                                                         0.00
        27 Apr 2012          Storefrint Signage                                               0.00
        29 Mar 2012          Carpet                                                           0.00
        31 Dec 2014          Use Tax from Sales Tax Audit                                   619.23
         14 Jul 2015         Mini Safe                                                      522.52
                                                                                              0.00
                                                                                          1,141.75



US Website
                                                                                             0.00
                                                                                             0.00
                                                                                             0.00
                                                                                             0.00



Las Vegas
            01 Feb 2008       Mat with logo - Misha Carpet co.                                0.00
            01 Feb 2008      Fabric for Displays @ the stores - Jetrice UK                    0.00
            01 Feb 2008      AE Manufactures Var Display Stands for rings, earrri             0.00
            01 Feb 2008      61 mts of fabric Flame retarding contract use Juliet            (0.00)
            01 Feb 2008      Access Panels - PWI                                              0.00
            01 Feb 2008      Alarm System - DGA                                               0.00
            01 Feb 2008      Caulk - PWI                                                      0.00
            01 Feb 2008      Fire Alarm - PWI                                                 0.00
            01 Feb 2008      Fire Extinguishers - PWI                                         0.00
            01 Feb 2008      Rough Carpentry - PWI                                            0.00
            01 Feb 2008      Safe - Empire Safe                                               0.00
            01 Feb 2008      Signage - PWI                                                    0.00
            01 Feb 2008      Stone Flooring - PWI                                             0.00
            01 Feb 2008      Television Surveillance Ssytem - DGA                             0.00
            01 Feb 2008      1 x 11.17 Circular Charm Bar (Luxe)                              0.00
            01 Feb 2008      1 x 11.17 Circular Display case (for charm bar) (Luxe            0.00
            01 Feb 2008      1 x 11.17 Trays for charm bar - option 2 (Luxe)                 (0.00)
                 Case 18-12365-CSS         Doc 22      Filed 11/01/18      Page 44 of 82


         01 Feb 2008           1 x 12.08* Narrow curved light box for 1050mm W.             0.00
         01 Feb 2008           1 x 8.11 Cash Desk 1050mm - Links (Luxe)                     0.00
         01 Feb 2008           1 x 8.12 Wrapping S. w/curved wall & inset lightbox          0.00
         01 Feb 2008           10 x 9.04 A7 - Dislpay Unit (Luxe)                           0.00
         01 Feb 2008           16 x 12.01* Single Display Case - Medium (Luxe)              0.00
         01 Feb 2008           2 x - Door & Back store on site finish (Luxe)                0.00
         01 Feb 2008           2 x Mirror - A7 size (Luxe)                                 (0.00)
         01 Feb 2008           2 x Pivoting Wall (Luxe)                                     0.00
         01 Feb 2008           2 x Reversed Wide Curved Light Box (Luxe)                   (0.00)
         01 Feb 2008           2 x 10.02 D2 - Dislpay Unit (Luxe)                           0.00
         01 Feb 2008           2 x 10.3 M1 - Dislpay Unit (Luxe)                            0.00
         01 Feb 2008           2 x 11.01 C3-Display Unit (Luxe)                             0.00
         01 Feb 2008           2 x 11.03 3x1 Display Case (Luxe)                            0.00
         01 Feb 2008           2 x 12.07 Upholstered seating - high stool (Luxe)           (0.00)
         01 Feb 2008           2 x 14.03 Complete Logo Black Acrylic (Luxe)                 0.00
         01 Feb 2008           2 x 8.07 Cupboard with curved door (10ft) (Luxe)             0.00
         01 Feb 2008           2 x 9.06 F2 - Dislpay Unit (Luxe)                            0.00
         01 Feb 2008           220 x 8.01 Straight Rustication Panel with structure         0.00
         01 Feb 2008           26 x 12.03 Trays for single showcase (Luxe)                  0.00
         01 Feb 2008           4 x 12.01 Single Display Case - Low (Luxe)                   0.00
         01 Feb 2008           4 x 12.09* Small Light Box - A7 size (Luxe)                  0.00
         01 Feb 2008           4 x 9.03 A6 - Dislpay Unit (Luxe)                            0.00
         01 Feb 2008           420 x 8.03 Curved Rustication Panel with structure (         0.00
         01 Feb 2008           6 x 10.4 L - Dislpay Unit (Luxe)                             0.00
          31 Jul 2012          Upgrade Alarm system                                         0.00
         15 Dec 2014           Carpet                                                       0.00
         15 Dec 2014           Carpet                                                       0.00
         28 Feb 2015           1 x Door mat with logo                                       0.00
         03 Nov 2015           New Lighting for Las Vegas                                   0.00
         10 Dec 2015           Alarm Maintenance & Security                                 0.00
                                                                                            0.00
                                                                                            0.00



575 Madison Avenue (Folli Follie)
        01 Dec 2009             Bean wall and housing x 1 - GT Morgan UK                   (0.00)
        01 Dec 2009             Fumed Oak flooring - GT Morgan UK                           0.00
        01 Dec 2009             V60 Counters x 4 - GT Morgan UK                             0.00
        01 Dec 2009             V62 Counters x 4 - GT Morgan UK                             0.00
        01 Dec 2009             V90 Counters x 5 - GT Morgan UK                             0.00
        01 Dec 2009             Cash Desks x 2 - GT Morgan UK                               0.00
        01 Dec 2009             Pyramids x2 - GT Morgan UK                                  0.00
        01 Dec 2009             Light Box x 1 - GT Morgan UK                                0.00
        01 Dec 2009             Logos x 2 - GT Morgan UK                                    0.00
        01 Dec 2009             Modular 6 unit x 1 - GT Morgan UK                           0.00
        01 Dec 2009             Modular 7 unit x 1 - GT Morgan UK                           0.00
                Case 18-12365-CSS           Doc 22     Filed 11/01/18       Page 45 of 82


         01 Dec 2009           Modular 9 unit x 1 - GT Morgan UK                             0.00
         01 Dec 2009           Modular 10 unit x 1 - GT Morgan UK                            0.00
         01 Dec 2009           Modular 13 unit x 1 - GT Morgan UK                            0.00
         01 Dec 2009           Modular 14 unit x 1 - GT Morgan UK                            0.00
         01 Dec 2009           Large Window display x 1 - GT Morgan UK                       0.00
         01 Dec 2009           Small Sofa and ends x 1 - GT Morgan UK                       (0.00)
         01 Dec 2009           Mirror x 1 - GT Morgan UK                                     0.00
         01 Dec 2009           Entrance Mat x 1 - GT Morgan UK                               0.00
         01 Dec 2009           Wood Flooring - Dickinson Inc.                                0.00
         01 Dec 2009           Fire Extinguishers - Dickinson Inc.                           0.00
         01 Dec 2009           Fire Sprinklers - Dickinson Inc.                              0.00
         01 Dec 2009           HVAC - Dickinson Inc.                                         0.00
         01 Dec 2009           Fire Alarm - Dickinson Inc.                                   0.00
         01 Dec 2009           OH & P - Dickinson Inc.                                       0.00
         19 Apr 2010           2 Chairs FF                                                   0.00
         19 Apr 2010           Furnish and Intall new plexi glass                            0.00
         19 Apr 2010           Change drawers - touch up millwork                            0.00
         19 Apr 2010           Fire Alarm                                                    0.00
         19 Apr 2010           Credit for reduced sprinkler                                  0.00
         19 Apr 2010           Credit for reduced HAVC                                       0.00
         19 Apr 2010           Sales Order # 5437 Folli Follie Light                        (0.00)
         19 Apr 2010           Mirror Ball Globe                                             0.00
         19 Apr 2010           New lights and Touch up                                       0.00
         19 Apr 2010           Sound sysmtem Profusion XS 1-4Zone DDM - DMX                  0.00
         21 Aug 2013           Installed fixtures from 5th Ave                               0.00
         21 Aug 2013           Furnished and Installed Custom Glass                          0.00
         21 Aug 2013           Painted walls, fixtures and floor                             0.00
         21 Aug 2013           Display fixtures                                             (0.00)
         29 Jan 2013           1 x Table 196x96x115                                          0.00
         29 Jan 2013           1 x Pyramid 62x64x129                                         0.00
                                                                                            (0.00)



Bloomingdales, San Francisco
        30 Aug 2007            Millwork (CAD161,480.00) - LUXE                              0.00
        30 Aug 2007            Transportation & Coordination (CAD17,350.00) - LU            0.00
        30 Aug 2007            Installation (CAD37,398.27) - LUXE                           0.00
        01 Dec 2007            Architect Fees - Adcock Clayton                              0.00
         23 Jul 2007           Kris kohl Project Management Services                        0.00
        11 Sep 2007            Safe - Empire Safe                                           0.00
        13 Aug 2007            Lane's Floor covering ( Carpet Marterial only Roll siz       0.00
        26 Jan 2008            Fabric for Displays @ the stores - Jetrice UK                0.00
        28 Jun 2008            Supply Bespoke 80/20 Carpet ( 550 m2) - AB Floorin           0.00
        28 Jun 2008            Supply Bespoke 80/20 Carpet - AB Flooring UK                 0.00
        28 Jun 2008            61 mts of fabric Flame retarding contract use Juliet         0.00
                                                                                            0.00
                Case 18-12365-CSS      Doc 22     Filed 11/01/18     Page 46 of 82


                                                                                     0.00



Bloomingdales, Riverside
        26 Jun 2009        Millwork installation - Dickinson & Cameron               0.00
        26 Jun 2009        Carpet Install - Dickinson & Cameron                      0.00
        26 Jun 2009        Circular Charm Bar x 1 - GT Morgan                        0.00
        26 Jun 2009        C3 Display Charm x 1 - GT Morgan                          0.00
        26 Jun 2009        A7 Display Unit x 2 - GT Morgan                           0.00
        26 Jun 2009        A10 (recessed) x 4 - GT Morgan                            0.00
        26 Jun 2009        Rusticated Walls with central papered cupboard 

                                                                          w/         0.00
        26 Jun 2009        Special Cash Desk x 1 - GT Morgan                         0.00
        26 Jun 2009        Charm Bar Stools x 2 - GT Morgan                          0.00
        26 Jun 2009        Carpert - Material - Lane's Floor Covering                0.00
                                                                                     0.00
                                                                                     0.00
                                                                                     0.00
                                                                                     0.00



Bloomingdales, Newport
        26 Jun 2009        Ceiling Light Fixtures - Bloomingdales                    0.00
        26 Jun 2009        Carpert Install - Dickinson & Cameron                     0.00
        26 Jun 2009        Electrical - Basic - Dickinson & Cameron                  0.00
        26 Jun 2009        A10 (recessed) x 4 - GT Morgan                            0.00
        26 Jun 2009        A10 Display Unit x 1 - GT Morgan                          0.00
        26 Jun 2009        Branding to column & rusticated wall - GT Morgan          0.00
        26 Jun 2009        Charm Bar Stools x 2 - GT Morgan                          0.00
        26 Jun 2009        Circular charm bar x 1 - GT Morgan                        0.00
        26 Jun 2009        D2 Dislpay Unit x 1 - GT Morgan                           0.00
        26 Jun 2009        L Display Units x 2 - GT Morgan                           0.00
        26 Jun 2009        M2 Display Units x 2 - GT Morgan                          0.00
        26 Jun 2009        Mirror x 1 - GT Morgan                                    0.00
        26 Jun 2009        Papered black Panel for A10 x 1 - GT Morgan               0.00
        26 Jun 2009        Rusticated Walls with central papered cupboard w/         0.00
        26 Jun 2009        Special cash desk x 1 - GT Morgan                         0.00
        26 Jun 2009        Carpert - Material - GT Morgan                            0.00
                                                                                     0.00
                                                                                     0.00
                                                                                     0.00
                                                                                     0.00



Bloomingdales, San Diego
        26 Jun 2009        Finishes - Flooring Patching - Dickinson & Camero         0.00
        26 Jun 2009        Millwork installation - Dickinson & Cameron               0.00
                Case 18-12365-CSS         Doc 22    Filed 11/01/18      Page 47 of 82


         26 Jun 2009         Branding - GT Morgan                                       0.00
         26 Jun 2009         C3 Display Charm x 1 - GT Morgan                           0.00
         26 Jun 2009         Charm Bar Stools x 2 - GT Morgan                           0.00
         26 Jun 2009         Circular Charm Bar x 1 - GT Morgan                         0.00
         26 Jun 2009         Decorated Panels with mirrors x 2 - GT Morgan              0.00
         26 Jun 2009         L Display Units x 2 - GT Morgan                            0.00
         26 Jun 2009         M2 Display Units x 2 - GT Morgan                           0.00
         26 Jun 2009         Special Cash Desk 1050mm x 1 - GT Morgan                   0.00
         26 Jun 2009         Tower Display x 2 - GT Morgan                              0.00
                                                                                        0.00
                                                                                        0.00
                                                                                        0.00

Bloomingdales, Bridgewater
         23 Jul 2010         2 Stools                                                   0.00
         23 Jul 2010         Wall Paper                                                 0.00
         23 Jul 2010         Fabric for Displays                                        0.00
         23 Jul 2010         W2 x 1                                                     0.00
         23 Jul 2010         WO x 1                                                     0.00
         23 Jul 2010         WT x 2                                                     0.00
         23 Jul 2010         W1MP x 2                                                   0.00
         23 Jul 2010         W2MP x 1                                                   0.00
         23 Jul 2010         A10 x 4                                                    0.00
         23 Jul 2010         Cash x 1                                                   0.00
         23 Jul 2010         Glass                                                      0.00
         23 Jul 2010         Flooring                                                   0.00
        19 Nov 2010          Mirror Kit                                                 0.00
                                                                                        0.00

Bloomingdales, Stanford
        01 Oct 2014          Show case fabric                                           0.00
        01 Oct 2014          Wallpaper                                                  0.00
        01 Oct 2014          1 x Glass dome L                                           0.00
        01 Oct 2014          1 x Glass dome M                                           0.00
        01 Oct 2014          1 x 2m perimeter display cabinet                           0.00
        01 Oct 2014          1 x B1CRH - 1 pod mid floor display counter                0.00
        01 Oct 2014          2 x B2 - 2 pod mid floor display counter                   0.00
        01 Oct 2014          1 x B3 - 3 pod mid floor display counter                   0.00
        01 Oct 2014          1 x BST - mid floor display tower                          0.00
        01 Oct 2014          1 x BDT - 'dressing table' display                         0.00
        01 Oct 2014          1 x Dome L - large glass dome display                      0.00
        01 Oct 2014          1 x Dome M - medium glass dome display                     0.00
        01 Oct 2014          1 x Cash desk                                              0.00
        01 Oct 2014          1 x Suspended 'Links of London' logo signage               0.00
        01 Oct 2014          1 x LED light box                                          0.00
        01 Oct 2014          4 x Pre-finished cream skirting (baseboard)                0.00
                 Case 18-12365-CSS        Doc 22      Filed 11/01/18      Page 48 of 82


         01 Oct 2014          16 x Lengths of mirrored skirting (baseboard)               0.00
         01 Oct 2014          32 x Acrylic back stock tray                                0.00
         01 Oct 2014          1 x Replacement glass                                       0.00
         28 Feb 2015          1 x Replacement glass shipping                              0.00
                                                                                          0.00
                                                                                          0.00



Bloomingdales, Chesnut Hill
         30 Jul 2010          Wall Paper                                                  0.00
         30 Jul 2010          New Fabric for Charm Bars                                   0.00
         30 Jul 2010          2 Stools                                                    0.00
         30 Jul 2010          WO x 1                                                      0.00
         30 Jul 2010          WT x 1                                                      0.00
         30 Jul 2010          W2MP x 1                                                    0.00
         30 Jul 2010          A10 x 3                                                     0.00
         30 Jul 2010          Cash x 1                                                    0.00
         30 Jul 2010          A1 x 1                                                      0.00
         30 Jul 2010          Glass                                                       0.00
         30 Jul 2010          Carpet                                                      0.00
        19 Nov 2010           Mirror Kit                                                  0.00
                                                                                          0.00



0130 - Bloomingdales Tyson                             0130
          01 Oct 2014         1 x B1 - 1 pod mid floor display counter                    0.00
          01 Oct 2014         1 x B1CRH with cupboard base                                0.00
          01 Oct 2014         3 x B2 - 2 pod mid floor display counter                    0.00
          01 Oct 2014         1 x BST - mid floor display tower                           0.00
          01 Oct 2014         1 x Dome L - large dome display                             0.00
          01 Oct 2014         1 x Dome M - medium dome display                            0.00
          01 Oct 2014         1 x MDF counter                                             0.00
          01 Oct 2014         1 x MDF cash desk                                           0.00
          01 Oct 2014         1 x Fret cut logo                                           0.00
          01 Oct 2014         16 x Lengths of mirrored skirting (baseboard)               0.00
          01 Oct 2014         32 x Back stock tray                                        0.00
          01 Oct 2014         Show case fabric                                            0.00
          01 Oct 2014         1 x Glass dome L                                            0.00
          01 Oct 2014         1 x Glass dome M                                            0.00
          28 Feb 2015         1 x Replacement glass                                       0.00
          28 Feb 2015         1 x Replacement glass shipping                              0.00
          VAR2015-13          LS969-AE Manufacturers-Display Props - New Stores           0.00
                                                                                          0.00
                                                                                          0.00
                 Case 18-12365-CSS          Doc 22     Filed 11/01/18      Page 49 of 82


0132 - Bloomingdales White Pla                          0132
          01 Oct 2014          2 x 2m perimeter display cabinet                            0.00
          01 Oct 2014          1 x B1 with cupboard base (US spec)                         0.00
          01 Oct 2014          2 x B1CRH - 1 pod mid floor display counter                 0.00
          01 Oct 2014          1 x B1CLH - 1 pod mid floor display counter                 0.00
          01 Oct 2014          2 x B3 - 3 pod mid floor display counter                    0.00
          01 Oct 2014          1 x BST - mid floor display tower                           0.00
          01 Oct 2014          1 x BR.75M - round display counter
          01 Oct 2014          1 x MDF cash desk                                           0.00
          01 Oct 2014          5 x Pre-finished cream skirting (baseboard)                 0.00
          01 Oct 2014          20 x Lengths of mirrored skirting (baseboard)               0.00
          01 Oct 2014          40 x Back stock tray                                        0.00
          01 Oct 2014          1 x No set B1 glass crated                                  0.00
          01 Oct 2014          Show case fabric                                            0.00
          01 Oct 2014          Wallpaper                                                   0.00
          01 Oct 2014          2 x Stools                                                  0.00
          01 Oct 2014          1 x Replacement glass                                       0.00
          28 Feb 2015          1 x Replacement glass shipping                              0.00
          VAR2015-13           LS969-AE Manufacturers-Display Props - New Stores           0.00
                                                                                           0.00
                                                                                           0.00



0133 - Bloomingdales Huntingto                          0133
          01 Oct 2014          1 x B1CLH - 1 pod mid floor display counter                 0.00
          01 Oct 2014          2 x B2 - 2 pod mid floor display counter                    0.00
          01 Oct 2014          1 x B2 - 2 pod mid floor display counter & laptop sp        0.00
          01 Oct 2014          1 x BST - mid floor display tower with header               0.00
          01 Oct 2014          12 x Lengths of mirrored skirting (baseboard)               0.00
          01 Oct 2014          28 x Back stock tray                                        0.00
          01 Oct 2014          Show case fabric                                            0.00
          VAR2015-13           LS969-AE Manufacturers-Display Props - New Stores           0.00
          01 Oct 2014          1 x 1400mm perimeter display                                0.00
          01 Oct 2014          1 x B1 - 1 pod mid floor display counter                    0.00
          01 Oct 2014          2 x B2 - 2 pod mid floor display counter                    0.00
          01 Oct 2014          1 x B3 - 3 pod mid floor display counter                    0.00
          01 Oct 2014          2 x BST - mid floor display tower                           0.00
          01 Oct 2014          1 x Dome L - large dome display                             0.00
          01 Oct 2014          1 x Dome M - medium dome display                            0.00
          01 Oct 2014          1 x MDF counter                                             0.00
          01 Oct 2014          1 x MDF cash desk                                           0.00
          01 Oct 2014          18 x Lengths of mirrored skirting (baseboard)               0.00
          01 Oct 2014          40 x Back stock tray                                        0.00
          01 Oct 2014          Show case fabric                                            0.00
          01 Oct 2014          1 x No set B1 glass crated                                  0.00
          01 Oct 2014          1 x Glass dome L                                            0.00
                Case 18-12365-CSS       Doc 22     Filed 11/01/18     Page 50 of 82


        01 Oct 2014         1 x Glass dome M                                              0.00
        VAR2015-13          LS969-AE Manufacturers-Display Props - New Stores             0.00
        13 Dec 2016         Chair                                                       196.10
        13 Dec 2016         Displays                                                     66.80
                                                                                        262.90

0142 - Time Warner Center                            0142
          13 Oct 2015       Sept 2015 Expenses Claim                                     684.46
          31 Dec 2015       S1: Large Vertical Case (qty 1)                           12,476.36
          31 Dec 2015       S2: Double sided window case (qty 2, 20'X85")             23,144.57
          31 Dec 2015       S3: Double sided window case (qty 1, 36"X85")             14,138.70
          31 Dec 2015       S4: Charm bar (qty 1)                                     13,876.02
          31 Dec 2015       S5: Sweetie table (qty 1)                                 38,712.59
          31 Dec 2015       S6: Rectangular window table (qty 2)                      22,368.02
          31 Dec 2015       S7: Charm bar display case (qty 1)                        10,614.56
          31 Dec 2015       S8: Story wall case work (qty 1)                          32,545.38
          31 Dec 2015       S9: Cash wrap (qty 1)                                     14,459.88
          31 Dec 2015       S10: Story wall upper half (qty 1)                        20,867.60
          31 Dec 2015       S11: Cufflink table (qty 1)                                9,831.36
          31 Dec 2015       S12: Mirror back panel (qty 1)                             9,832.33
          31 Dec 2015       Prototype Fixture                                          3,568.43
          31 Dec 2015       Door pulls x 4                                             3,759.68
          31 Dec 2015       Arm Chair                                                  3,047.53
          31 Dec 2015       BOH                                                        4,302.19
          31 Dec 2015       Flooring (Tile & Wood)                                    10,688.49
          31 Dec 2015       Fire Extinguishers                                           391.27
          31 Dec 2015       Signage (Receive & Install Only)                           9,430.65
          31 Dec 2015       Graphic cables (change order)                                155.71
          31 Dec 2015       Safe                                                         559.07
          31 Dec 2015       LED Surface MTD 8"                                         1,153.58
          31 Dec 2015       LED Pendant Circular x 3                                   3,130.11
          31 Dec 2015       Diffusion Lens LED film x 38                                 436.15
          31 Dec 2015       4' adjustable downlight x 22                               1,434.51
          31 Dec 2015       L2 Housing x 22                                            4,518.85
          31 Dec 2015       L3 Adjustable down light x 16                              1,043.34
          31 Dec 2015       L3 Housing x 16                                            3,286.41
          31 Dec 2015       Axis LTG Beam x 2                                          1,043.34
          31 Dec 2015       Concealite Recessed Emergancy Unit x 3                     1,304.18
          31 Dec 2015       Mounting unit x 1                                             73.85
          31 Dec 2015       Alarm                                                      2,214.09
          31 Dec 2015       CCTV                                                       8,334.51
          31 Dec 2015       Display                                                    2,529.58
          31 Dec 2015       Wall covering & window vinyl                                 911.01
          31 Dec 2015       Price Blocks                                                 661.73
          19 Nov 2015       Installing Music Equipment                                 1,898.03
          23 Dec 2015       Footfall Installation                                      4,094.83
                Case 18-12365-CSS      Doc 22     Filed 11/01/18     Page 51 of 82


        29 Feb 2016       Logo Window                                                   982.54
        27 Apr 2018       Engraving Element - Casadeval
        27 Apr 2018       Bespoke Engraving sign - Kwik Sign




                                                                                           0.00
                                                                                     298,505.49

0143 - WTC Links
         30 Aug 2016      14" Silver Horse Head Stallion                                  56.28
         30 Aug 2016      Alarm                                                        2,437.17
         30 Aug 2016      Antler Pillar Holders, Gold                                     45.76
         30 Aug 2016      BACK WALL DIGITAL MONITOR                                    8,408.06
         30 Aug 2016      Bookends                                                       229.85
         30 Aug 2016      Bull dog glossy white                                          165.56
         30 Aug 2016      Bulldog                                                        173.99
         30 Aug 2016      CCTV                                                         7,541.01
         30 Aug 2016      Compact Refrigerator                                            95.76
         30 Aug 2016      Delivery - Chairs - Tradeshow                                4,777.22
         30 Aug 2016      Foot fall                                                    3,521.07
         30 Aug 2016      Frame wall panel and covering                                6,431.69
         30 Aug 2016      Layers with Links                                              968.84
         30 Aug 2016      Light Fixture                                                4,263.53
         30 Aug 2016      Lighting - cove mount                                          643.92
         30 Aug 2016      Lighting - emergency                                           577.55
         30 Aug 2016      Lighting - evenlite drop down                                  965.36
         30 Aug 2016      Lighting - illumination round adjustable                    28,094.58
         30 Aug 2016      Lighting - illumination surface mount                        1,827.79
         30 Aug 2016      Make all LED dimmable                                          429.35
         30 Aug 2016      MDF Union jack flag                                          1,494.94
         30 Aug 2016      Mid-back Black Mesh Swivel Task Chair                           63.12
         30 Aug 2016      Pitcher                                                        233.22
         30 Aug 2016      Remove framed pictures & paint wall                          3,451.73
         30 Aug 2016      S11 Cuff link table                                          8,556.84
         30 Aug 2016      S12 Wall mirror                                              7,480.71
         30 Aug 2016      S13 Add 3 logos                                                292.81
         30 Aug 2016      S13 Front Window display                                    20,119.50
         30 Aug 2016      S17 Add moulding                                               468.33
         30 Aug 2016      S17 Story wall behind cash warp                             28,271.98
         30 Aug 2016      S19 Recess cabinet                                           4,602.84
         30 Aug 2016      S2 Skinny Tower (4)                                         30,561.89
         30 Aug 2016      S20 Column wrap                                             28,174.92
                  Case 18-12365-CSS      Doc 22      Filed 11/01/18       Page 52 of 82


          30 Aug 2016       S25 Crown wrap and panelling                                    3,288.22
          30 Aug 2016       S35 Story wall                                                 54,319.11
          30 Aug 2016       S38 Graphic Boxes (2)                                           6,534.15
          30 Aug 2016       S39 Half moon cases                                            34,312.86
          30 Aug 2016       S39, S4, S5 Add diffuser                                          203.02
          30 Aug 2016       S39, S4, S5 Add walnut panel under draw                           300.58
          30 Aug 2016       S4 Charm Bar                                                   12,158.76
          30 Aug 2016       S4 Make 1 door lockable                                            15.69
          30 Aug 2016       S5 Sweetie table                                               10,444.70
          30 Aug 2016       S7 Recess Niche (2)                                             7,022.43
          30 Aug 2016       S9 Add stainless steel finish filler                              273.24
          30 Aug 2016       S9 Cash Wrap                                                    7,544.53
          30 Aug 2016       Signage                                                        18,459.14
          30 Aug 2016       Timeless Moonlight Globe                                           83.14
          30 Aug 2016       Vanity Mirrors                                                    348.13
          30 Aug 2016       Vinyl covering for column                                       1,106.89
          16 Dec 2016       Additional Items-Lights/ Vinyl                                  1,949.71
          27 Apr 2018       LOL Engraving Element - Casadevall                                  0.00
          27 Apr 2018       LOL Engraving Panel - Casadevall                                    0.00
          27 Apr 2018       Install Engraving Machine - Global Facility                         0.00
                                                                                                0.00
                                                                                                0.00
                                                                                                0.00
                                                                                                0.00
                                                                                          363,791.48

5060 - WTC Folli Follie
         30 Nov 2016        18 AWG 8" ground wire                                             831.56
         30 Nov 2016        2 Accent Poles Acrylic covers                                     544.46
         30 Nov 2016        Alarm                                                           2,603.34
         30 Nov 2016        Cashier (1200W x 500D x 1125Hmm)                               10,207.68
         30 Nov 2016        CCTV                                                            8,055.17
         30 Nov 2016        Diamond Cloud Pendant Light                                     4,803.57
         30 Nov 2016        Floor bracket and LED replacement                               2,703.12
         30 Nov 2016        FX-03 (1300Wx825Dx1050Hmm)                                     11,220.56
         30 Nov 2016        FX-04 (1300Wx825Dx1050Hmm)                                     29,371.24
         30 Nov 2016        FX-05A (750W x 850Hmn)                                          1,914.49
         30 Nov 2016        FX-05C (600W x 850Hrnn)                                         2,992.20
         30 Nov 2016        FX07.1 (550 x700Hmm Stand)                                      7,455.66
         30 Nov 2016        FX07.2 (425)                                                    2,101.66
         30 Nov 2016        FX07.2 (550)                                                    3,152.41
         30 Nov 2016        FX07.l (425 x850Hmm Stand )                                     4,028.09
         30 Nov 2016        FX-15 Mirror (450W x 7500 x 2000Hmm)                            1,914.49
         30 Nov 2016        FX-20B (1200W x 500D x 1050Hmn)                                 7,216.49
         30 Nov 2016        FX20D (900W x 500D x 1125Hmm)                                   6,036.54
         30 Nov 2016        FX20F(900W x 500D x 1125Hmm)                                    6,915.27
                 Case 18-12365-CSS         Doc 22     Filed 11/01/18       Page 53 of 82


         30 Nov 2016           FX-20L (1200W x 500D x 1050Hmn)                               7,216.49
         30 Nov 2016           H4H LED Logo                                                  4,291.29
         30 Nov 2016           New Fantasy Wall (2600mmH)                                   25,503.37
         30 Nov 2016           Pendant lights plate and wire decrease                        4,285.63
         30 Nov 2016           Pillows                                                         665.28
         30 Nov 2016           Plug swap for 9 fixtures                                      3,436.39
         30 Nov 2016           Pole with Metal Balls                                         4,951.71
         30 Nov 2016           Pole with Shelves                                             6,930.27
         30 Nov 2016           Props                                                        16,711.63
         30 Nov 2016           Refrigerator                                                    244.96
         30 Nov 2016           Rose Gold S/S Jewellery Plate (435mm x 300mm x 3              1,785.30
         30 Nov 2016           Rose Gold sheet for New Fantasy Wall Frame (4690              8,176.22
         30 Nov 2016           Sea Fin - Pole (2800Hrnm)                                       769.64
         30 Nov 2016           Sea Fin (2800mmH x 40mm thickness)                           28,881.85
         30 Nov 2016           Signage                                                      12,416.42
         30 Nov 2016           Sofa (1300Wmm)                                                2,705.99
         30 Nov 2016           Sun glasses & H4H fixture Modifications                       1,790.95
         30 Nov 2016           Transformer conversion                                        5,971.97
         30 Nov 2016           TV, Music                                                     7,833.29
         30 Nov 2016           Wood pole sample                                                933.87
         14 Mar 2018           Electrical Repair                                                 0.00




                                                                                                 0.00
                                                                                           259,570.54

5022 - SoHo (NY - Lying in Storag                         5022
         01 Feb 2011             1 x Cramer Kik Step                                             0.00
         01 Feb 2011             1 x Bathroom Cabinet                                            0.00
         01 Feb 2011             1 x HP Office Jet Fax Machine                                   0.00
         01 Feb 2011             1 x Safco Dome Trash bin                                       (0.00)
         01 Feb 2011             1 x Mesh Office Chair                                           0.00
         01 Feb 2011             1 x HP Laser Jet Printer                                        0.00
         01 Feb 2011             1 x Locker                                                      0.00
         01 Feb 2011             3 x Shelving Units                                              0.00
         01 Feb 2011             Wheel Dining Table 72"x45"                                      0.00
         01 Feb 2011             Change Order 1                                                 (0.00)
         01 Feb 2011             Change Order 2                                                  0.00
         01 Feb 2011             Footfall                                                        0.00
         01 Feb 2011             Soho FF: Chandilier and Table displays                          0.00
         01 Feb 2011             Outside Signage                                                 0.00
         01 Feb 2011             Audio System as per Quotation #301673-B                         0.00
         01 Feb 2011             Display Trays                                                   0.00
                  Case 18-12365-CSS      Doc 22      Filed 11/01/18     Page 54 of 82


         01 Feb 2011        Flooring                                                         0.00
         01 Feb 2011        1st half of pymt for FF Soho in Prince St                        0.00
         01 Feb 2011        Electrical                                                      (0.00)
         01 Feb 2011        Woods & Plastics                                                 0.00
         31 Dec 2011        Graphic Wall Panel with Lighting                                 0.00
         31 Dec 2011        Display Cases Fabric                                             0.00
         02 Feb 2012        Sofa and Furniture for FF Soho                                   0.00
         31 Mar 2012        Sofa Shipping                                                    0.00
         21 Aug 2013        Display fixtures                                                 0.00
         01 Dec 2014        1 x White lacquer console                                        0.00
         31 Dec 2014        Use Tax from Sales Tax Audit                                     0.00
                                                                                             0.00
                                                                                             0.00

153 - Las Vegas (NV)
           30 Jul 2017      S1 center display showcase                                  25,248.08
           30 Jul 2017      S2 Skinny Tower QTY. 2                                       8,538.75
           30 Jul 2017      S3 Mirror Wall                                               4,471.83
           30 Jul 2017      S4 Long Showcase                                             9,272.19
           30 Jul 2017      S5 Medium Showcase QTY.3                                    18,544.44
           30 Jul 2017      S6 Story Wall                                               17,113.23
           30 Jul 2017      S7 Column Sign                                               1,226.90
           30 Jul 2017      S8 Store front showcase qty.3                               11,886.91
           30 Jul 2017      S9 Cash Wrap                                                 4,800.36
           30 Jul 2017      S10 Back wrap                                                6,623.94
           30 Jul 2017      S11 Free Floating Bar                                        8,347.02
           30 Jul 2017      S12 Backbar                                                  6,422.83
           30 Jul 2017      S14 Full Length Mirror                                       1,307.37
           30 Jul 2017      S15 Frienship Bracelet Table                                 9,010.75
           30 Jul 2017      Trims and Molds                                              8,109.66
           30 Jul 2017      Extra Frame my TV Mirror                                     6,503.30
           30 Jul 2017      Extra Transport Moldings                                     2,440.41
           30 Jul 2017      Extra Installation Dates                                    20,113.23
           30 Jul 2017      Extra 3 metal rings QTY. 3                                   9,022.81
           30 Jul 2017      Extra Kenstan Lock QTY.3                                       201.12
           30 Jul 2017      Extra Trims and Molds                                        6,637.38
           30 Jul 2017      Extra Upholistry Custom                                        919.88
           30 Jul 2017      Extra Templates                                                817.95
           30 Jul 2017      Extra New Item Picture Frame                                 2,467.22
           30 Jul 2017      Extra Cloche on wall QTY.7                                   9,720.06
           30 Jul 2017      Charm Bar (additional)                                      20,826.11
           30 Jul 2017      Hotspot (Additional)                                         8,769.95
           30 Jul 2017      Signage                                                     26,623.56
           30 Jul 2017      Circular Ring PendantLighting Package                       54,260.85
           30 Jul 2017      Samsung High Bright 55" Display                             10,894.69
           30 Jul 2017      Wall mount for Display                                         145.27
       Case 18-12365-CSS    Doc 22    Filed 11/01/18   Page 55 of 82


30 Jul 2017      Seneca Media Player                                     1,525.24
30 Jul 2017      Bose Speakers                                             864.39
30 Jul 2017      Bose Amplifier                                            908.89
30 Jul 2017      Alarm System                                            3,028.98
30 Jul 2017      CCTV                                                   11,694.18
30 Jul 2017      Safe                                                    1,185.79
30 Jul 2017      Rug                                                     2,442.72
30 Jul 2017      Wall Covering                                           1,928.04
30 Jul 2017      Wall Covering                                               0.00
30 Jul 2017      Wall Covering                                           1,380.20
30 Jul 2017      Wall Covering                                               0.00
30 Jul 2017      Footfall                                                3,768.40
30 Jul 2017      Dice Sculpture                                             75.89
30 Jul 2017      Sculpture Set                                             129.69
30 Jul 2017      Bulldog                                                    30.70
30 Jul 2017      Sculpture sphere                                           78.36
30 Jul 2017      Bulldog                                                    47.42
30 Jul 2017      Pillow Cover                                               91.51
30 Jul 2017      Elephant Statue                                           117.72
30 Jul 2017      Horse                                                      22.89
30 Jul 2017      Wood Button Armchair                                      335.22
30 Jul 2017      Striped Marble+ Wood Bookend                              224.30
30 Jul 2017      Baruch-B Bar Stool                                        719.80
27 Apr 2018      Charm Bar Wooden Boxes                                      0.00
27 Apr 2018      Hot Spot                                                    0.00
                                                                             0.00
                                                                             0.00
                                                                             0.00
                                                                             0.00
                                                                             0.00
                                                                       351,888.37
                  Case 18-12365-CSS     Doc 22     Filed 11/01/18     Page 56 of 82



FF Wsale
           31 Dec 2012      Back Wall Shelf Lighting - Vancouver Airport              (0.00)
           31 Dec 2012      Showcase Lights - Vancouver Airport                       (0.00)
           31 Dec 2012      Wall Furniture x 1 (0911276048) - Vancouver Airpor         0.00
           31 Dec 2012      V60 Furniture x 4 (09011276049) - Vancouver Airpo          0.00
           29 May 2015      FF Illiminated 3" Deep Channel Letters                     0.00
           23 Jan 2015      Various Fixtures - Foxwoods                                0.00
                                                                                       0.00
                                                                                       0.00
                                                                                       0.00



Nationals - LL
         31 Dec 2011        4 x WO Charm Bars - Various Locations                      0.00
         31 Dec 2011        Project Management - 59th St                              (0.00)
         31 Dec 2011        Electrical woks - 59t6h St                                 0.00
         31 Dec 2011        Install Millwork - 59th Street                             0.00
         31 Dec 2011        1 x Round Charm Bar - 59th Street                          0.00
         31 Dec 2011        2 x Stools                                                 0.00
         31 Dec 2011        2 x Short Towers - 59th St                                (0.00)
         31 Dec 2011        1 x W1 unit - 59th St                                      0.00
         31 Dec 2011        2 x W2 unit - 59th St                                      0.00
         31 Dec 2011        7 x Rolls Wallpaper - 59th St                              0.00
         31 Dec 2011        1 x Decorative Mirror - 59th St                            0.00
         31 Dec 2011        1 x Lightbox - 59th St                                     0.00
         31 Dec 2011        1 x Plasama Housing - 59th St                              0.00
         31 Dec 2011        1 x Logos - 59th Street                                    0.00
          14 Feb 2012       Construction at 59 St Bloom                                0.00
                                                                                       0.00
                               Case 18-12365-CSS                         Doc 22    Filed 11/01/18     Page 57 of 82


Sch. A. Question 55 - Leased Premises

                                               US STORES
WEB                               369 Lexington Ave                          TEL: 212 343 8033
STORE # 36                        New York, NY 10017                         FAX: 212 343 8025
                          USA - LINKS OF LONDON FREE STANDING
Acadia                                                                       TEL: 914-288-3375
                                  131-135 Prince Street
                                  New York, NY 10012

World Trade Center                Links of London - World Trade Center       TEL: 212- 267-5600
STORE # 143                       Suite LL 2305
                                  New York, NY 10007

Time Warner Center                Links of London - TWC                      TEL: 212 247 1879
STORE # 142                       Space #117, Ground floor
                                  10 Columbus Circle
                                  New York, NY 10019
MADISON AVENUE                    Links of London - Madison Avenue           TEL: 212 588 1177
STORE # 17                        535 Madison Avenue
                                  New York, NY 10022

PARK                              Links of London - Park Avenue              TEL: 212 867 0258
STORE # 23                        200 Park Avenue
                                  New York, NY 10166

LAS VEGAS                         Forum Shops at Caesar's Palace             TEL: 702 733 4065
STORE # 153                       3500 Las Vegas Blvd. South, Space #S02
                                  Las Vegas, NV 89109

                             USA - LINKS OF LONDON CONCESSION
BLOOMINGDALE'S
                                  225 Boylston Street                        TEL: 617 630 6654
CHESTNUT HILL
STORE # 85                        Newton, MA 02467
BLOOMINGDALE'S
                                  900 N Michigan Avenue                      TEL: 312 440 4588
CHICAGO NMA
STORE # 0147                      Chicago, IL, 60611
BLOOMINGDALE'S
                                  270 Walt Whitman Road                      TEL: 631 425 6855
HUNTINGTON
STORE # STORE # 0133              Huntington Station, NY 11746

BLOOMINGDALE'S
                                  701 Newport Center Drive                   TEL: 949 729 6650
NEWPORT BEACH
STORE # 72                        Newport Beach, CA 92660
BLOOMINGDALE'S OLD                                                           TEL: 847 675-5200 ext.
                                  4963 Old Orchard CTR Division 28
ORCHARD                                                                      6589
STORE # 0154                      Skokie, IL 60077
BLOOMINGDALES
                                  The Shops at Riverside                     TEL: 201 457 2057
RIVERSIDE
STORE # 69                        400 Hackensack Avenue
                                  Hackensack, NJ 07601
BLOOMINGDALE'S SAN
                                  7057 Friars Road                           TEL: 619 610 6458
DIEGO
STORE # 73                        San Diego, CA 92108
BLOOMINGDALE'S SAN
                                  845 Market Street                          TEL: 415 856 5417
FRANCISCO
STORE # 51                        San Francisco, CA 94103
BLOOMINGDALE'S
                                  1 Stanford Shopping Center                 TEL: 650 463 2012
STANFORD
STORE # 83                        Palo Alto, CA 94304
BLOOMINGDALE'S
                                  8100 Tysons Corner Center                  TEL: 703 556-4750
TYSON'S CORNER
STORE # 0130                      McLean, VA 22102
BLOOMINGDALE'S WHITE
                                  175 Bloomingdale Road                      TEL: 914-684-6442
PLAINS
STORE # 0132                      White Plains, NY 10605
                                          USA - FOLLI FOLLIE
WTC - FF                          Folli Follie - WTC                         TEL: 212 349-5900
                                  185 Greenwich Street
STORE # 5060
                                  Suite LL 2360
                                  NY, NY 10007
                                          USA - WAREHOUSE
STELLAE WAREHOUSE                                                            TEL: 516-472-6200
                                  50 Marcus Drive
                                  Melville, NY 11747
                                  Case 18-12365-CSS                  Doc 22      Filed 11/01/18          Page 58 of 82
 Fill in this information to identify the case:

 Debtor name         Links of London, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         18-12365 (CSS)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                        12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                      page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                   Case 18-12365-CSS                            Doc 22           Filed 11/01/18              Page 59 of 82
 Fill in this information to identify the case:

 Debtor name         Links of London, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         18-12365 (CSS)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                 12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

              No. Go to Part 2.

              Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1
           Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Comptroller of Maryland                                   Check all that apply.
                                                                          Contingent
                                                                          Unliquidated
                                                                          Disputed


           Date or dates debt was incurred                           Basis for the claim:



           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                            No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                          Yes


 2.2
           Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Georgia Department of Revenue                             Check all that apply.
                                                                          Contingent
                                                                          Unliquidated
                                                                          Disputed


           Date or dates debt was incurred                           Basis for the claim:



           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                            No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                          Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   54172                                 Best Case Bankruptcy
                                  Case 18-12365-CSS                             Doc 22           Filed 11/01/18              Page 60 of 82

 Debtor       Links of London, Inc.                                                                           Case number (if known)   18-12365 (CSS)
              Name

 2.3
          Priority creditor's name and mailing address               As of the petition filing date, the claim is:                             $0.00     $0.00
          Illinois Department of Revenue                             Check all that apply.
                                                                          Contingent
                                                                          Unliquidated
                                                                          Disputed


          Date or dates debt was incurred                            Basis for the claim:



          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                             No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                          Yes


 2.4
          Priority creditor's name and mailing address               As of the petition filing date, the claim is:                             $0.00     $0.00
          Massachusetts Department of                                Check all that apply.
          Revenue                                                         Contingent
                                                                          Unliquidated
                                                                          Disputed


          Date or dates debt was incurred                            Basis for the claim:



          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                             No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                          Yes


 2.5
          Priority creditor's name and mailing address               As of the petition filing date, the claim is:                             $0.00     $0.00
          Nevada Department of Taxation                              Check all that apply.
                                                                          Contingent
                                                                          Unliquidated
                                                                          Disputed


          Date or dates debt was incurred                            Basis for the claim:



          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                             No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                          Yes


 2.6
          Priority creditor's name and mailing address               As of the petition filing date, the claim is:                             $0.00     $0.00
          New Jersey Division of Taxation                            Check all that apply.
                                                                          Contingent
                                                                          Unliquidated
                                                                          Disputed


          Date or dates debt was incurred                            Basis for the claim:



          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                             No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                          Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 18-12365-CSS                             Doc 22           Filed 11/01/18                  Page 61 of 82

 Debtor       Links of London, Inc.                                                                           Case number (if known)          18-12365 (CSS)
              Name

 2.7
           Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $0.00     $0.00
           New York Depart. of Taxation and                          Check all that apply.
           Finance                                                        Contingent
                                                                          Unliquidated
                                                                          Disputed


           Date or dates debt was incurred                           Basis for the claim:



           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                            No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                          Yes


 2.8
           Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $0.00     $0.00
           Virginia Department of Taxation                           Check all that apply.
                                                                          Contingent
                                                                          Unliquidated
                                                                          Disputed


           Date or dates debt was incurred                           Basis for the claim:



           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                            No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                          Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim


 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.            $4,548,716.94
           See Attached                                                                  Contingent
                                                                                         Unliquidated
           Date(s) debt was incurred                                                     Disputed
           Last 4 digits of account number
                                                                                   Basis for the claim:

                                                                                   Is the claim subject to offset?         No         Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                          On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                             related creditor (if any) listed?              account number, if
                                                                                                                                                            any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                                Total of claim amounts
 5a. Total claims from Part 1                                                                                    5a.       $                            0.00
 5b. Total claims from Part 2                                                                                    5b.   +   $                    4,548,716.94

 5c. Total of Parts 1 and 2
        Lines 5a + 5b = 5c.                                                                                      5c.       $                       4,548,716.94


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
            Address Listing Case 18-12365-CSS                      Doc 22       Filed 11/01/18    Page 62 of 82             Page 1 of 7
              Links of London Inc (B6473)



SOAL Schedule E

Employee                                    Address
Buggs, Keisha                               660 St. Nicholas Ave #41
                                            New York, NY 10030
Jean Jacques, Carlyne                       911 Bruckner Blvd
                                            Floor 1
                                            Bronx, NY 10459
Lafontant, Ita                              225 Parkside Ave
                                            Apt 4U
                                            Brooklyn, NY 11226
Romanyuga, Nataliya                         P.O. Box 620
                                            New York, NY 10113



Employee                                    Address
Gaynor, Victoria                            68-43 Burns St.
                                            Forest Hill, NY 11375
Nano, Ardesa                                557 Kearney Ave
                                            Cliffside Park, NJ 07010
Palomino, Sarah M.                          300 South Central Ave
                                            Apt C40
                                            Hartsdale, NY 10530



Employee                                    Address
Ibarra, Dolores                             113 Broadview Lane
                                            Winters1, CA 95694
Li, Jiexi                                   1200 4th Street
                                            Apt 433
                                            San Francisco, CA 94158
Nava, Laura A.                              1484 27th Ave
                                            San Francisco, CA 94122
Ruffin, Taylor                              59 Pearl Street
                                            Oakland, CA 94611
Tou, Si Ian                                 632 St. Francis Blvd
                                            Daly City, CA 94015



Employee                                    Address
Bolbolan, Sahra                             6469 Bugbee Ave
                                            Las Vegas, NV 89103



Employee                                    Address
Ayala, Yasmine                              373 Lincoln Ave
                                            Cliffside Park, NJ 07010
Cake, Erika                                 21 Blue Ridge Road
                                            Lodi, NJ 07644
Cevallos, Amy                               577 Dewey Ave
                                            Cliffsidepark, NJ 07010
Hadzovic, Denise                            50 Columbia Ave
                                            Cliffside Park, NJ 07010




                                                                     Paylocity Corporation                      User: GeorgeManousakis
                                                              (847) 956-4850 Fax (847) 956-1926            Run on 10/17/2018 at 2:38 PM
            Address Listing Case 18-12365-CSS                  Doc 22        Filed 11/01/18    Page 63 of 82             Page 2 of 7
            Links of London Inc (B6473)


Regalbuto, Phyllis                        552 Mabie Street
                                          New Milford, NJ 07646
Salci, Tabitha                            6 Salci Court
                                          Chestnut Ridge, NY 10977
Sgambellone, Francesca G.                 242 4 Street
                                          Palisades Park, NJ 07650
Zamlout, Theresa                          93 Platt Ave
                                          Saddle Brook, NJ 07663



Employee                                  Address
LeBlanc, Kerry                            28320 Pine Meadow Way
                                          Yorda Linda, CA 92887
Preedge, Lauri M.                         21 Gleneagles Dr.
                                          Newport Beach, CA 92660
Reilly, Bridget                           1380 Village Way Apt E105
                                          Costa Mesa, CA 92626
Vandervelde, Kambria                      3440 Hathaway Ave
                                          #223
                                          Long Beach, CA 90815
Yagi-Booth, Susan                         26 Songbird Lane
                                          Aliso Viejo, CA 92656



Employee                                  Address
Irizarry, Linda                           8793 Lightwave Ave
                                          #255
                                          San Diego, CA 92123
Liu, Ying                                 9215 Questor Place
                                          3433
                                          San Diego, CA 92108




Employee                                  Address
Chen, Candy                               1125 Ramblewood Way
                                          San Mateo, CA 94403
Dunn, Jonathan A.                         1121 Terilyn Avenue
                                          San Jose, CA 95122
Sanjideh, Nazgol                          1427 Courtyard Dr
                                          San Jose, CA 95118
Swen, Kay                                 656 Fairway Circle
                                          Hillsborough, CA 94010



Employee                                  Address
Barsom, Maha                              22 Mallard Cove Way
                                          Barrington, RI 02806
Carson-Lopes, Fiona                       53 Daniels st.
                                          Apt. A




                                                                  Paylocity Corporation                      User: GeorgeManousakis
                                                           (847) 956-4850 Fax (847) 956-1926            Run on 10/17/2018 at 2:38 PM
           Address Listing Case 18-12365-CSS                   Doc 22      Filed 11/01/18    Page 64 of 82             Page 3 of 7
           Links of London Inc (B6473)


                                         Millis, MA 02054
Drooker, Elise                           100 Rosemary Way
                                         #201
                                         Needham, MA 02494
Mallory, Brooke C.                       96 Washington St
                                         Apt 12
                                         Brighton, MA 02135



Employee                                 Address
Corporan, Jessica                        301 Quarropas St
                                         10G
                                         White Plains, NY 10601
Odum, Shanell                            120 Casals Pl. Apt 315
                                         Bronx, NY 10475
Pena, Sandra M.                          470 Prospect Ave
                                         Oradell, NJ 07649
Rogers, Joanna                           5 Norma Place
                                         Scarsdale, NY 10583
Vasilopoulos, Geraldine                  27 maple ave
                                         apt 2a
                                         hastings on hudson, NY 10706



Employee                                 Address
Henry, Megan                             162-19 144th Avenue
                                         Jamaica, NY 11434
Lizama, Fernanda                         62 Murray Drive
                                         Westbury, NY 11590
Taylor, Allison                          44 Timber Ridge Dr
                                         Huntington, NY 11743
Taylor, Claudia                          44 Timber Ridge Dr.
                                         Huntington, NY 11743



Employee                                 Address
Argyros, Maria                           3225 Glennon Place
                                         Bronx, NY 10465
Flores, Noel                             600 West 144th st apt 2F
                                         New York, NY 10031
Frazier, Jessica                         447 Prospect Street
                                         Apt # 59
                                         East Orange, NJ 07017
Sabino, Nicole                           1906 Bergenline Ave
                                         Apt 3
                                         Union City, NJ 07087
Sinanaj, Sevdi                           497 West 182nd Street
                                         Apt 1F
                                         New York, NY 10033



Employee                                 Address
Alexander, JaNeen                        246 Vermont Ave
                                         Irvington, NJ 07111



                                                                Paylocity Corporation                      User: GeorgeManousakis
                                                         (847) 956-4850 Fax (847) 956-1926            Run on 10/17/2018 at 2:38 PM
             Address Listing Case 18-12365-CSS                  Doc 22        Filed 11/01/18    Page 65 of 82             Page 4 of 7
             Links of London Inc (B6473)


Eisenbarth, Jessica                        91 Ohio Ave
                                           Long Beach, NY 11561
Firpo, Dafnee                              1306 Putnam Ave
                                           Brooklyn, NY 11221
Nereus, Fetessie                           21911 113th Drive
                                           Queens Village, NY 11429



Employee                                   Address
Baxter, Elan M.                            3215 N. Dayton Street
                                           Chicago, IL 60657
Goldrick, Katherine                        1960 N Lincoln Park West
                                           #308
                                           Chicago, IL 60614
Gray, Tolamy                               8043 S. Constance Avenue
                                           Chicago, IL 60617



Employee                                   Address
Martinez, Robert J.                        168 Kachina Dr
                                           Henderson, NV 89074
Mencos, Jennifer                           3649 Saint Bar Court
                                           Las Vegas, NV 89115
Oberle, Leah                               1111 S Casino Center
                                           Las Vegas, NV 89104
Provenzano, Laura                          9850 S Maryland Ave
                                           Ste A5
                                           Las Vegas, NV 89183
Tran, Lien                                 5795 W Flamingo Road
                                           Apt 107
                                           Las Vegas, NV 89103
Yaiying, Surakittichai                     2005 Cameron St.
                                           Las Vegas, NV 89102



Employee                                   Address
Jackson, Janeah M.                         227 Naples Terrace 3E
                                           BRONX, NY 10463
Munoz, Lucero                              647 New Jersey Ave
                                           Brooklyn, NY 11207
Odlum, Latoya                              919 Eastern Parkway Apt 1G
                                           Brooklyn, NY 11213
Raza, Ali                                  553 Gates Ave
                                           #3
                                           Brooklyn, NY 11221



Employee                                   Address
Parilla, Martha                            88-57 118th Street
                                           Apt 3N
                                           Kew Gardens, NY 11415



Employee                                   Address




                                                                   Paylocity Corporation                      User: GeorgeManousakis
                                                            (847) 956-4850 Fax (847) 956-1926            Run on 10/17/2018 at 2:38 PM
           Address Listing Case 18-12365-CSS                   Doc 22         Filed 11/01/18    Page 66 of 82             Page 5 of 7
           Links of London Inc (B6473)


Angelo, Angelica                         104 Baltusrol Road
                                         Summit, NJ 07901
Atkins, Richard                          255 W. 15th Street
                                         Apt 19
                                         New York, NY 10011
Grippo, Kristy                           545 Washington Ave Apt #203
                                         Brooklyn, NY 11238
Petrakis, Evangelia G.                   10 West Street
                                         Apt 22A
                                         New York City, NY 10004



Employee                                 Address
Grannell, Rachael                        415 E90th street
                                         Apt 3A
                                         New York, NY 10128
Krystallidou, Danai                      25 Senate Place
                                         Apt 421
                                         Jersey City, NJ 07306
Triviza, Paraskevi                       3960 54TH Street
                                         APT 4N
                                         Woodside, NY 11377



Employee                                 Address
Christensen-Jennings, Douglas            31-42 32nd Street
                                         Apt# 12
                                         Queens, NY 11106
Tisi, Dominick                           1755 York Ave
                                         Apt 22A
                                         New York, NY 10128
Trivizas, George                         39-60 54th Street
                                         Woodside, NY 11377



Employee                                 Address
Almeida, Alicia                          199 Pond Hill Rd.
                                         North Haven, CT 06473
Choi, Michelle J.                        155 West 68th Street Apt 1622
                                         New York, NY 10023
Coyne, Kate                              254 South Davis Ave
                                         Audubon, NJ 08106
Kendall, William                         119-03 220 St.
                                         Cambria Hts., NY 11411
Lawner, Jason                            200 E. 82nd Street
                                         Apt 17F
                                         New York, NY 10028
Wang, Liming                             20 River Road
                                         Apt. 6H
                                         New York, NY 10044




                                                                   Paylocity Corporation                      User: GeorgeManousakis
                                                            (847) 956-4850 Fax (847) 956-1926            Run on 10/17/2018 at 2:38 PM
                            Case 18-12365-CSS   Doc 22   Filed 11/01/18   Page 67 of 82



           Sch. E/F - Creditors Owed (Payables)
         Vendor Name           Currency      Balance
Atlantic / De Lage Landen Financial
                                                         -1,831.76
Serv.
PO BOX 41602

Philadelphia, 19101

PA

USA

Capitol Light                                            -3,855.66

PO BOX 418453

BOSTON, 02241

MA

USA

Coloredge, Inc c/o PNC Bank                              -3,183.56

LockBox #826977

312 W Route 38

MOORESTOWN, 08057

NJ

Dell Marketing L.P.                                      -7,553.19

Dell USA L.P.

P.O. Box 643561

PITTSBURGH, 15264

PA

Engraving By Jack                                         -307.00

861 6th Avenue, Suite 710

San Diego, 92101

CA

USA
Global Facility Management &
                                                          -320.10
Construction
525 Broadhollow Road

Suite 100

Melville, 11747

NY

Benefitplan Manager                                       -440.50

100 Valley Road

Suite 202

MOUNT ARLINGTON, 07856

NJ

KVB Partners Inc.                                        -3,150.00

60 Broad Street, Suite 3502

New York, 10004

NY

Masterpiece International, Ltd                            -324.21

39 Broadway, Suite 1410

New York, NY 10006

ScentAir Technologies, Inc.                               -995.60
                          Case 18-12365-CSS   Doc 22    Filed 11/01/18   Page 68 of 82


P.O. Box 978754

DALLAS, 75397-8754

TX

Staples Business Advantage                             -10,250.49

Dept NY

PO Box 415256

BOSTON, 02241

MA

Towerstream Corporation                                  -598.00

P.O. Box 414061

Boston, 02241-4061

MA

USA

Academy Engraving, Inc.                                  -601.00

271 Madison Avenue, Suite 207

New York, 10016

NY

USA

Windstream / Broadview Networks                         -1,205.93

PO BOX 9242

Uniondale, 11555

NY

USA
DGA Security Systems, Inc.                             -14,237.28
PO Box 1920
New York, 10101
NY
USA
Direct Energy Business                                   -681.21

P.O. BOX 70220

PHILADELPHIA, 19176

PA

USA

Fed Ex Main Account                                         0.00

P.O. Box 371461

Pittsburgh, 15250

PA

USA

Leslie Water Works Inc.                                    -43.55

146 Lauman Lane

Hicksville, 11801

NY

USA

Avedis Vinasian                                          -265.00

3708 Valley Drive

NORTH LAS VEGAS, 89032

CA
                            Case 18-12365-CSS   Doc 22   Filed 11/01/18   Page 69 of 82


USA

Malca Amit USA                                           -3,000.00

PO Box 345003

JAMAICA, 11434

NY

USA

The Goldsmith at Chestnut Hill                            -310.00

The Mall at Chestnut Hill

199 Boylston St

CHESTNUT HILL, 02467

MA
Pitney Bowes Global Financial Services
                                                          -190.05
LLC
PO Box 371887

PITTSBURGH, 15250-7874

PA

Blackstone Enterprises, Inc                               -363.80

Advance Metro of NY                                       -658.69

185 Prince Pkwy

FARMINGDALE, 11735

NY

Cogent Communications, Inc                               -3,100.00

P.O. Box 791087

BALTIMORE, 21279

MD

RKA Enterprises dba Sign Xpress                            -37.89

3230 Polaris Avenue

#6

LAS VEGAS, 89102

NV

GravoTech, Inc                                           -2,052.31

PO Box 934020

ATLANTA, 31193

GA

Linkedin Corporation                                     -9,798.75

62228 Collections Center Drive

CHICAGO, 60693

IL

Piece Management, Inc.                                   -8,478.29

117 South Second Street

NEW HYDE PARK, 11040

NY

QSI Facilities                                           -6,782.57

128 North 1st Street

P.O.Box 589

COLWICH, 67030

KS
                          Case 18-12365-CSS   Doc 22   Filed 11/01/18   Page 70 of 82


Executive Cleaning Service, LLC                        -1,409.94

460 New York Ave

HUNTINGTON, 11743

NY

Cosmos                                                  -990.00

Wendy Hope                                             2,770.50

93 Underhill Ave

#1D

BROOKLYN, 11238

NY

Datamax Services, Inc                                   -342.50

6251 Park of Commerce Blvd

Suite B

BOCA RATON, 33487

FL

Gilbert Displays, Inc                                  -1,797.30

110 Spagnoli Road

MELVILLE, 11747

NY

Shopping Links                                         -1,400.00

PO Box 322
KEW EAST, VIC 3102
Olga Naiman                                            3,550.83

364 St. Marks Avenue

Studio 3D

BROOKLYN, 11238

NY

Keter Environmental Services, Inc                        -58.25

P.O. Bix 417468

BOSTON, 02241

MA

Reliable Window Cleaning Co                             -620.58

PO BOX 182

MASSAPEQUA PARK, 11762

NY

Fry-Wagner Moving Storage Co.                           -353.50

3700 Rider Trail South

EARTH CITY, 63045

MO

Shawmut Design and Construction                        -4,744.00

560 Harrison Avenue

BOSTON, 02118

MA

Securitas Security Services USA, Inc.                   -428.70

P.O. Box 403412

ATLANTA, 30384
                              Case 18-12365-CSS   Doc 22   Filed 11/01/18   Page 71 of 82


GA
Pest Elimination Systems Technology
                                                            -195.96
Inc.
9201 Fourth Avenue

Ste 200

Brooklyn, 11209

NY

ShopperTrak RCT Corporation                                -7,320.00

6564 Solution Center

CHICAGO, 60677

IL

ILLUSTRATION (USA) INC.                                    -1,500.00

207 N. Moss Road

Suite #205

WINTER SPRINGS, 32708

FL

Zeus Enterprise Inc. dba Yieldify                          -7,062.51

Yieldify at WeWork Irving Place

Office # 7104, 33 Irving Pl

NEW YORK, 10003

NY

Lena Tesone                                                 -450.00

521 Pelham Manor Rd

PELHAM, 10803

NY

Casadevall Romania S.R.L.                                    -80.00

TIMISOARA, STR OVIDIU COTRUS

Cotrus

Romania
PJ Mechanical Service and Maintenance
                                                            -304.85
Corp
55 Broad St

4th floor

NEW YORK, 10004

New York

RGIS                                                        -600.00

DETROIT

860-291-9010, 48277

MT

USA

Connoisseurs UK/ Goodman Bros Ltd                          -4,560.00

Unit 2, The Mill, Market Ln

King's Lynn

Norfolk, PE34 4HR

United Kingdom

Boom Imaging                                               -3,157.70

7 Nanigan Dr

Toronto , M4H 1G3
                            Case 18-12365-CSS    Doc 22     Filed 11/01/18   Page 72 of 82


ON

Vanguard Direct                                             -9,173.70

519 - 8th Ave, 23rd Floor

New York, 10018

NY

C Publishing LLC                                            -6,000.00

1543 7th St,

#202

Santa Monica, 90401

CA



Total (LCY)                                               -130,844.55



               Prior Years (to be Written Off)
         Vendor Name           Currency        Balance
Seven Castles, Inc.                                        25,951.55

UPS CANADA                                                      -0.02

UPS CANADA                         CAD                     51,309.92

Vinayak Jewels India PVT LTD                               16,485.99

Vendor Suspense Account                                    41,694.98



Total                                                     135,442.42



                               Intercompany
         Vendor Name                  Currency      Balance
FF Group Sourcing Limited                                 224,207.31

Fenlane Ltd                                                46,366.31

Duty Free Shops S A                EUR                     43,228.73

Folli Follie S A Greece                               -5,199,587.48

FOLLI FOLLIE JAPAN, LTD            JPY                -1,095,000.00

Links of London UK                 GBP                1,391,470.32



Total                                                 -4,589,314.81
                     Case 18-12365-CSS         Doc 22     Filed 11/01/18     Page 73 of 82
Sch. F – LL Claims

  Invoicing Entity       Invoice Purpose             Property              Invoice Amount      Invoice Period

369 Lexington         Rent & Electricity                               $25,667.07            October 2018
Borrower, LLC

Uniball-Rodamco-      Rent & Utilities       World Trade Center        $85,851.00            October 2018
Westfield

Resource Energy       Utilities              The Shops at Columbus     $946.02               October 2018
Systems, LLC                                 Circle, 10 Columbus
                                             Circle, New York, NY

200 Park LP           Rent and Utilities     200 Park Avenue, New      $16,638.65            October 2018
                                             York, NY

200 Park LP           Services               200 Park Avenue, New      $566.19               October 2018
                                             York, NY

Source One            Electric               200 Park Avenue, New      $661.27               August 2018
                                             York, NY 10017

A/R Retail LLC        Rent & Storage         369 Lexington Ave, 6th    $25,989.58            October 2018
                                             Floor, New York, NY
                                             10017

Simon                 Rent, Electricity, &   The Forum Shops at        $32,718.11            October 2018
                      Operational Costs      Caesars III

Madison Tower         Rent                   499 Park Ave, New         $55,402.69            October 2018
Associates                                   York, NY 10022

Acadia                Rent                   411 Theodore Fremd        $73,793.00            October 2018
                                             Avenue, Suite 300, Rye,
                                             NY 10580

Gotham Mini           Storage Rent           501 10th Ave, New         $1,460.00             October 2018
Storage                                      York, NY 10018

Advance Metro NY      Storage Rent           185 Price Parkway,        $658.69               October 2018
                                             Farmingdale, NY 11735

                                                                       $320,352.27
                                  Case 18-12365-CSS                      Doc 22    Filed 11/01/18          Page 74 of 82
 Fill in this information to identify the case:

 Debtor name         Links of London, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         18-12365 (CSS)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
           No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
           Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Retail Lease
             lease is for and the nature of
             the debtor's interest

                 State the term remaining                                             200 Park L.P.
                                                                                      cTishman Speyer Properties, L.P.
             List the contract number of any                                          45 Rockefeller Plaza
                   government contract                                                New York, NY 10111


 2.2.        State what the contract or                   Shopping Center Space
             lease is for and the nature of
             the debtor's interest

                 State the term remaining                                             A/R Retail, LLC
                                                                                      cRelated Urban Management Company
             List the contract number of any                                          60 Columbus Circle, 19th Floor
                   government contract                                                New York, NY 10023


 2.3.        State what the contract or                   Storage Space Lease
             lease is for and the nature of
             the debtor's interest

                 State the term remaining                                             A/R Retail, LLC
                                                                                      cRelated Urban Management Company
             List the contract number of any                                          60 Columbus Circle, 19th Floor
                   government contract                                                New York, NY 10023


 2.4.        State what the contract or                   Store Selling Space
             lease is for and the nature of               Lease
             the debtor's interest

                 State the term remaining

             List the contract number of any                                          Bloomingdale's, Inc.
                   government contract


 2.5.        State what the contract or                   Business iPads              CIT Direct Capital
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                  Case 18-12365-CSS                              Doc 22    Filed 11/01/18         Page 75 of 82
 Debtor 1 Links of London, Inc.                                                                       Case number (if known)   18-12365 (CSS)
              First Name              Middle Name                    Last Name


            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                               State the name and mailing address for all other parties with
                                                                                          whom the debtor has an executory contract or unexpired
                                                                                          lease

             lease is for and the nature of                                                   155 Commerce Way
             the debtor's interest                                                            Portsmouth, NH 03801

                 State the term remaining                 8 mos.

             List the contract number of any
                   government contract


 2.6.        State what the contract or                   Retail Lease
             lease is for and the nature of
             the debtor's interest

                 State the term remaining                                                     Forum Shops, LLC
                                                                                              cM.S. Management Associates, Inc.
             List the contract number of any                                                  225 West Washington Street
                   government contract                                                        Indianapolis, IN 46204-3438


 2.7.        State what the contract or                   Office Space
             lease is for and the nature of
             the debtor's interest

                 State the term remaining
                                                                                              Kensington Delaware LLC/RACH Delaware, LLC
                                                                                                                    th
             List the contract number of any                                                  369 Lexington Ave., 26 Floor
                   government contract                                                        New York, NY 10017


 2.8.        State what the contract or                   Lease Modification and
             lease is for and the nature of               Extension Agreement
             the debtor's interest

                 State the term remaining
                                                                                              Madison Tower Associate Limited Partners
             List the contract number of any                                                  499 Park Avenue
                   government contract                                                        New York, NY 10022


 2.9.        State what the contract or                   Retail Lease
             lease is for and the nature of
             the debtor's interest

                 State the term remaining                                                     New WTC Retain Owner LLC
                                                                                              2049 Century Park East
             List the contract number of any                                                  41st Floor
                   government contract                                                        Los Angeles, CA 90067


 2.10.       State what the contract or                   Postage
             lease is for and the nature of
             the debtor's interest
                                                                                              Pitney Bowes
                 State the term remaining

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                                 Page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                  Case 18-12365-CSS                              Doc 22    Filed 11/01/18         Page 76 of 82
 Debtor 1 Links of London, Inc.                                                                       Case number (if known)   18-12365 (CSS)
              First Name              Middle Name                    Last Name


            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                               State the name and mailing address for all other parties with
                                                                                          whom the debtor has an executory contract or unexpired
                                                                                          lease


             List the contract number of any
                   government contract


 2.11.       State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest

                 State the term remaining
                                                                                              Slam It LLC
             List the contract number of any                                                  141 Prince Street
                   government contract                                                        New York, NY 10012


 2.12.       State what the contract or                   Store and Basement
             lease is for and the nature of               Lease
             the debtor's interest

                 State the term remaining                                                     ZZZZZ Best Ent., Inc.
                                                                                              Unit K-2001
             List the contract number of any                                                  387 Grand Street
                   government contract                                                        New York, NY 10002




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                                 Page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                  Case 18-12365-CSS                  Doc 22       Filed 11/01/18        Page 77 of 82
 Fill in this information to identify the case:

 Debtor name         Links of London, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         18-12365 (CSS)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                        12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

      No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
      Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                              D
                                               Street                                                                                E/F
                                                                                                                                     G

                                               City                  State      Zip Code


    2.2                                                                                                                              D
                                               Street                                                                                E/F
                                                                                                                                     G

                                               City                  State      Zip Code


    2.3                                                                                                                              D
                                               Street                                                                                E/F
                                                                                                                                     G

                                               City                  State      Zip Code


    2.4                                                                                                                              D
                                               Street                                                                                E/F
                                                                                                                                     G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                     Case 18-12365-CSS          Doc 22     Filed 11/01/18     Page 78 of 82
     These Global Notes regarding the Debtor’s Schedules of Assets and Liabilities (the “Schedules”) and
     Statement of Financial Affairs (the “SOFA”) comprise an integral part of the Schedules and SOFA
     and should be referred to and considered in connection with any review of them.

     1. The debtor in the above-captioned case (the “Debtor”) prepared these unaudited Schedules and
         SOFA pursuant to section 521 of title 11 of the United States Code (the “Bankruptcy Code”) and
         Rule 1007 of the Federal Rules of Bankruptcy Procedure. Except where otherwise noted the
         information provided herein is presented as of the beginning of business on October 18, 2018 (the
         “Petition Date”).

     2. While the Debtor has made every reasonable effort to ensure that the Schedules and SOFA are
         accurate and complete, based upon information that was available to it at the time of preparation,
         inadvertent errors or omissions may exist and the subsequent receipt of information and/or further
         review and analysis of the Debtor’s books and records may result in changes to financial data and
         other information contained in the Schedules and SOFA. Moreover, because the Schedules and
         SOFA contain unaudited information, which is subject to further review and potential adjustment,
         there can be no assurance that the Schedules and SOFA are complete or accurate.

     3. In reviewing and signing the Schedules and SOFA, Martha Parilla, the duly authorized and
         designated representative of the Debtor (the “Designated Representative”), has necessarily relied
         upon the prior efforts, statements and representations of other personnel and professionals of the
         Debtor. The Designated Representative has not (and could not have) personally verified the
         accuracy of each such statement and representation that collectively provide the information
         presented in the Schedules and SOFA, including but not limited to, statements and representations
         concerning amounts owed to creditors and their addresses.

     4. The Debtor reserves its rights to amend its Schedules and SOFA as may be necessary or appropriate
         in the Debtor’s sole and absolute discretion, including, but not limited to, the right to assert offsets
         or defenses to (which rights are expressly preserved), or to dispute, any claim reflected on the
         Schedules as to amount, liability or classification, or to otherwise subsequently designate any claim
         as “disputed,” “contingent” or “unliquidated.” These Global Notes will apply to all such
         amendments. Furthermore, nothing contained in the Schedules or SOFA shall constitute a waiver
         of the Debtor’s rights with respect to this chapter 7 case and specifically with respect to any issues
         involving substantive consolidation, equitable subordination and/or causes of action arising under
         the provisions of chapter 5 of the Bankruptcy Code and other relevant non-bankruptcy laws to
         recover assets or avoid transfers, or an admission relating to the same.

     5. Any failure to designate a claim listed on the Debtor’s Schedules as “disputed,” “contingent” or
         “unliquidated” does not constitute an admission by the Debtor that such amount is not “disputed,”
         “contingent” or “unliquidated.” Additionally, the dollar amounts of claims listed may be exclusive
         of contingent and additional unliquidated amounts. Further, the claims of individual creditors are
         listed as the amounts entered on the Debtor’s books and records and may not reflect credits or
         allowances due from such creditors to the Debtor or setoffs applied by such creditors against
         amounts due by such creditors to the Debtor with respect to other transactions between them. The
         Debtor reserves all of its rights with respect to any such credits and allowances.

     6. Some of the Debtor’s scheduled assets and liabilities are unknown and/or unliquidated. In such
         cases, no amounts are listed or the amounts are listed as “undetermined,” “unknown,” “none
         calculated” or to similar effect. Accordingly, for this and other reasons the Schedules may not fully
         reflect the aggregate amount of the Debtor’s assets and liabilities.
01:23752336.1
                      Case 18-12365-CSS         Doc 22     Filed 11/01/18      Page 79 of 82



     7. At times, the preparation of the Schedules and the SOFA required the Debtor to make assumptions
         that may affect the reported amounts of assets and liabilities, the disclosures of contingent assets
         and liabilities, and/or other items. Actual results could differ from those estimates. Pursuant to Fed.
         R. Bankr. P. 1009, the Debtor may amend its Schedules and SOFA as it deems necessary and
         appropriate to reflect material changes. In addition, the Debtor, for the benefit of its estate, reserves
         the right to dispute or to assert offsets or defenses to any claim listed on the Schedules or SOFA.

     8. Given the differences between the information requested in the Schedules and the financial
         information utilized under generally accepted accounting principles in the United States (“GAAP”),
         the aggregate asset values and claim amounts set forth in the Schedules may not necessarily reflect
         the amounts that would be set forth in a balance sheet prepared in accordance with GAAP.

     9. With respect to Schedule A/B, question 2, the Debtor had de minimis cash on hand in cash registers
         in certain of its retail locations at the time of filing. These funds have been secured and deposited
         by Hilco Asset Protection, LLC in the Debtor’s account.

     10. With respect to Schedule A/B, question 4, certain customer payments made via credit card have not
          yet been processed and are not shown in responses to questions 1-4 notwithstanding the fact they
          may constitute a “cash equivalent.”

     11. With respect to Schedule A/B, questions 6-7, the retainer amounts paid by the Debtor to its
          bankruptcy counsel, Young Conway Stargatt & Taylor, LLP, on an earned upon receipt basis do
          not constitute an interest of the Debtor in property and are thus not listed in response to Schedule B,
          questions 6-7. These payments are listed in response to SOFA question 11.

     12. With respect to Schedule A/B, question 7.1, the Debtors’ parent group, the Folli Follie Group, paid
         non-residential real property lease deposits on the Debtor’s behalf in the aggregate amount of
         $567,000. In addition, the Debtor caused letters of credit to be issued as security for repayment of
         its non-residential real property lease obligations to A/R Retail LLC and Madison Tower Associates
         Limited Partnership.

     13. With respect to Schedule A/B, questions 38-41, the Debtor has not verified the physical existence of
          all assets listed in response thereto; it is possible at least some assets may have been discarded,
          disposed of, or otherwise transferred or abandoned prior to the Petition Date.

     14. With respect to Schedule A/B, questions 63 and 67 and SOFA question 16, the Debtor’s business as
         a retailer requires that customer information, including personal details, is captured for the creation
         of customer accounts and for use when the Debtor uses internet “cookie” data tracking on mobile
         and wired devices. The Debtors point of sale software, Retail J, holds only transactional data for
         customers who have purchased merchandise from the Debtors website. The software does not hold
         customers’ personal information; instead customer information is translated into a system of coded
         numbers and submitted to a third party with a secure database in the United Kingdom where all
         customer information is held. The Debtor’s corporate parent, the Folli Follie Group, owns the
         customer data that is kept in the database.

     15. With respect to Schedule A/B, question 72, the Debtor is not currently owed any tax refunds. The
          debtor is uncertain whether it retains any net operating losses for preceding tax years.

01:23752336.1
                     Case 18-12365-CSS          Doc 22     Filed 11/01/18      Page 80 of 82



     16. The Debtor has not determined whether, and to what extent, any of the creditors identified on Part 1
          of Schedule E/F are actually entitled to priority under section 507 of the Bankruptcy Code. The
          Debtor reserves the right to assert that claims identified on Schedule E are not claims that are
          entitled to priority.

     17. With respect to Schedule E/F, the Debtor is uncertain of any priority claims that taxing authorities
          may assert, however, the Debtor has listed the jurisdictions where it regularly filed tax reporting.
          The Debtor has also excluded customers who paid for product that may or may not be delivered by
          the Debtor. Schedule E/F includes a schedule of the Debtor’s employees who were terminated prior
          to filing the chapter 7 petition. The Debtor paid employee wages and salaries through the petition
          date and does not believe there are any further employee wage or salary claims.

     18. For purposes of Schedule H, the Debtor has not listed its past insurers or its current insurers as co-
          debtors because the Debtor is unaware of any actual present liability on the part of these parties.
          The Debtor reserves its rights to assert that any of the various foregoing parties (or any other party
          not listed on Schedule H whom the Debtor later discovers to be liable in whole or part for any
          obligation of the Debtor) is a co-debtor with the Debtor, and neither these Global Notes nor the
          Schedules and SOFA shall be deemed a waiver of any rights of the Debtor to assert that any entity
          not listed in response to Schedule H is a co-debtor with respect to one or more of the Debtor’s
          obligations.

     19. With respect to SOFA question 3, the Debtor has included all payments made, and invoices received
          from August 18, 2018 to October 17, 2018.

     20. With respect to SOFA question 30, information is listed in SOFA question 4.

     21. With respect to SOFA question 17, the Debtor closed the employee benefit plans in January 2018.

     22. With respect to SOFA questions 26(b) through 26(d), the Debtor has excluded rank and file
          accountants and bookkeepers in response to this question, instead listing those officers who
          supervised them, as well as the Debtor’s external accounting and audit firms.

     23. With respect to SOFA question 27, these represent the Debtor’s most recent full physical
          inventories, which take place every six months; inventory sampling occurs on a varied basis.

     24. The Debtor and its past or present officers, employees, attorneys, professionals and agents
          (including, but not limited to, the Designated Representative), do not guarantee or warrant the
          accuracy, completeness, or currentness of the data that is provided herein and shall not be liable for
          any loss or injury arising out of or caused in whole or in part by the acts, errors or omissions,
          whether negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting,
          communicating or delivering the information contained herein. The Debtor and its past or present
          officers, employees, attorneys, professionals and agents (including, but not limited to, the
          Designated Representative) expressly do not undertake any obligation to update, modify, revise or
          re-categorize the information provided herein or to notify any third party should the information be
          updated, modified, revised or re-categorized. In no event shall the Debtor or its past or present
          officers, employees, attorneys, professionals and/or agents (including, but not limited to, the
          Designated Representative) be liable to any third party for any direct, indirect, incidental,
          consequential or special damages (including, but not limited to, damages arising from the
01:23752336.1
                       Case 18-12365-CSS         Doc 22     Filed 11/01/18     Page 81 of 82



            disallowance of any potential claim against the Debtor or damages to business reputation, lost
            business or lost profits), whether foreseeable or not and however caused arising from or related to
            any information provided herein or omitted herein.




01:23752336.1
Case 18-12365-CSS   Doc 22   Filed 11/01/18   Page 82 of 82
